UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09303 & 811-09923 KINETICS MUTUAL FUNDS, INC. & KINETICS PORTFOLIOS TRUST (Exact name of registrant as specified in charter) 470 Park Avenue South New York, NY 10016 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (800) 930-3828 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period: September 30, 2013 Item 1. Schedule of Investments. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Internet Portfolio Portfolio of Investments - September 30, 2013 (Unaudited) Identifier COMMON STOCKS - 98.09% Shares Value Administrative and Support Services - 0.22% CRMZ CreditRiskMonitor.com, Inc. $ CTRP Ctrip.com International Ltd. - ADR* IILG Interval Leisure Group, Inc. Broadcasting (except Internet) - 23.50% CBS CBS Corporation - Class B DISCA Discovery Communications, Inc. - Class A*^ SNI Scripps Networks Interactive - Class A^ STRZA Starz - Class A*^ TWX Time Warner,Inc. VIAB Viacom Inc. - Class B DIS The Walt Disney Company^ YOKU Youku.com, Inc. - ADR*^ Computer and Electronic Product Manufacturing - 0.30% QCOM QUALCOMM Inc. ZNGA Zynga, Inc. - Class A* Credit Intermediation and Related Activities - 0.16% TREE Tree.com, Inc. Data Processing, Hosting and Related Services - 0.21% CSGP CoStar Group, Inc.*^ Data Processor - 4.04% MA MasterCard, Inc. - Class A VRSK Verisk Analytics, Inc. - Class A* V Visa, Inc. - Class A^ Defense - 2.77% CACI CACI International, Inc. - Class A*^ MANT ManTech International Corporation - Class A^ E-Commerce - 3.77% IACI IAC/InterActiveCorp Gaming - 1.55% 200 HK Melco International Development Limited Global Exchanges - 0.48% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry JSE SJ JSE Limited SGX SP Singapore Exchange Limited Holding Company - 15.95% GBLS BB Groupe Bruxelles Lambert S.A. Strip VVPR*+ - IEP Icahn Enterprises LP LMCA Liberty Media Corporation - Class A* LVNTA Liberty Ventures - Series A* Insurance Carriers and Related Activities - 0.00% AFSI AmTrust Financial Services, Inc.^ Motion Picture and Sound Recording Industries - 3.53% DWA DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 0.92% AN AutoNation, Inc.*^ Non-Store Retailers - 9.44% CPRT Copart, Inc.* EBAY eBay, Inc.* LINTA Liberty Interactive Corporation - Class A* OSTK Overstock.com, Inc.*^ RBA Ritchie Bros. Auctioneers, Inc.^ BID Sotheby's Other Exchanges - 0.25% FTIS LI Financial Technologies (India) Ltd. - GDR URB/A CN Urbana Corporation - Class A* Other Information Services - 5.89% GOOG Google Inc. - Class A* YHOO Yahoo! Inc.* Performing Arts, Spectator Sports, and Related Industries - 5.25% LYV Live Nation Entertainment, Inc.* MSG The Madison Square Garden Company - Class A* Professional, Scientific, and Technical Services - 0.03% MWW Monster Worldwide, Inc.* WYY WidePoint Corp.*^ Publishing Industries (except Internet) - 0.89% SSP The E.W. Scripps Company - Class A* Rental and Leasing Services - 0.17% CDCO Comdisco Holding Company, Inc.* Satellite Telecommunications - 15.35% DISH DISH Network Corp. - Class A SATS EchoStar Corporation - Class A* LBTYK Liberty Global plc - Series C* LORL Loral Space & Communications Inc. VSAT ViaSat, Inc.*^ Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.51% CBOE CBOE Holdings Inc. ICE IntercontinentalExchange Inc.*^ MKTX MarketAxess Holdings,Inc. Security System Services - 1.42% ASCMA Ascent Capital Group LLC - Class A* Special Purpose Entity - 0.00% ADPAO Adelphia Contingent Value Vehicle CVV Series ACC-4 Int*+ - ADPAL Adelphia Recovery Trust Series ACC-6 E/F Int*+ - - Telecommunications - 0.02% ICTG ICTC Group Inc.*^ 9984 JP SoftBank Corp. U.S. Equity Exchanges - 0.47% NYX NYSE Euronext TOTAL COMMON STOCKS (cost $88,011,028) ESCROW NOTES - 0.00% Principal Amount Special Purpose Entity - 0.00% 006ESCBG1 Adelphia Communications Corp.*+ $ - 006ESC958 Adelphia Communications Corp. Preferred*+ - TOTAL ESCROW NOTES (cost $0) - RIGHTS - 0.46% Shares Rental and Leasing Services - 0.46% CDCOR Comdisco Holding Company, Inc.*# TOTAL RIGHTS (cost $2,594,019) SHORT-TERM INVESTMENTS - 0.42% Principal Amount Commercial Paper - 0.39% U.S. Bank N.A., 0.02%, 10/01/2013 $ Money Market Funds - 0.03% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.010%b TOTAL SHORT-TERM INVESTMENTS (cost $674,337) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 14.72% Money Market Funds - 14.72% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.19%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $23,478,225) TOTAL INVESTMENTS - 113.69% (cost $114,757,609)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2013.Total loaned securities had a market value of $22,711,797 at September 30, 2013. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. # - Contingent value right (contingent upon profitability of company). b - The rate quoted is the annualized seven-day yield as of September 30, 2013. ADR - American Depository Receipt. GDR - Global Depository Receipt. (a) The cost basis of investments for federal tax purposes at September 30, 2013 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Global Portfolio Portfolio of Investments - September 30, 2013 (Unaudited) Identifier COMMON STOCKS - 85.68% Shares Value Apparel Manufacturing - 2.68% MC FP LVMH Moet Hennessy Louis Vuitton SA $ Asset Management - 13.13% APO Apollo Global Management LLC - Class A^ BX The Blackstone Group LP^ BAM Brookfield Asset Management Inc. - Class A DDEJF Dundee Corporation - Class A* JZCP LN JZ Capital Partners Ltd. OAK Oaktree Capital Group LLC^ ONEXF Onex Corporation Beverage and Tobacco Product Manufacturing - 0.13% CWGL Crimson Wine Group Ltd.* Broadcasting (except Internet) - 0.77% STRZA Starz - Class A*^ Building Material and Garden Equipment and Supplies Dealers - 0.00% OSHWQ Orchard Supply Hardware Stores Corporation - Class A* 44 Construction of Buildings - 2.33% BRP Brookfield Residential Properties Inc.*^ LEN Lennar Corporation - Class A^ Crop Production - 0.15% CRESY Cresud S.A.C.I.F.y A. - ADR Electronics and Appliance Stores - 0.56% SHOS Sears Hometown and Outlet Stores Inc.* European Exchanges - 0.97% BME SM Bolsas y Mercados Espanoles Gaming - 2.36% WYNN Wynn Resorts Limited^ General Merchandise Stores - 2.56% SEARF Sears Canada Inc. SHLD Sears Holdings Corporation*^ Global Exchanges - 1.37% BVMF3 BZ BM&FBOVESPA SA EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry SGX SP Singapore Exchange Limited Holding Company - 22.47% BOL FP Bollore SA HPAR SP Haw Par Corporation Limited IEP Icahn Enterprises LP^ JS SP Jardine Strategic Holdings Limited LUK Leucadia National Corporation LMCA Liberty Media Corporation - Class A* LVNTA Liberty Ventures - Series A*^ PVF CN Partners Value Fund Inc.* Insurance Carriers and Related Activities - 1.27% GLRE Greenlight Capital Re, Ltd. - Class A*^ Jewelry, Watch, Precious Stone, and Precious Metal Merchant Wholesalers - 3.80% CFR SW Compagnie Financiere Richemont - Class A Lessors of Nonresidential Buildings (except Miniwarehouses) - 1.88% RSE Rouse Properties, Inc.^ Merchant Wholesalers, Nondurable Goods - 0.89% GLEN LN Glencore Xstrata plc* Mining (except Oil and Gas) - 0.54% ELT AU Elementos Limited* FNV Franco-Nevada Corporation^ NCQ NovaCopper Inc.* NG NovaGold Resources Inc.* Motion Picture and Sound Recording Industries - 2.60% DWA DreamWorks Animation SKG, Inc. - Class A*^ Non-Store Retailers - 3.22% LINTA Liberty Interactive Corporation - Class A* Oil and Gas - 1.89% TPL Texas Pacific Land Trust Oil and Gas Extraction - 2.65% CLR Continental Resources, Inc.* MPI FP MPI POU CN Paramount Resources Ltd. - Class A* TOU CN Tourmaline Oil Corp.* Pharmaceutical and Biotechnology - 0.07% VLA FP Valneva SE* Publishing Industries (except Internet) - 0.08% PRS SM Promotora de Informaciones S.A. - Class A* Real Estate - 9.47% BPY Brookfield Property Partners LP^ BRE CN Brookfield Real Estate Services, Inc. CWT-U CN Calloway - REIT CIT SP City Developments Limited DRM CN Dream Unlimited Corp. - Class A* DRUNF Dream Unlimited Corp. - Class A*^ FCE/A Forest City Enterprises, Inc. - Class A*^ Restaurants - 5.66% BKW Burger King Worldwide Inc.^ WEN The Wendy's Company^ Satellite Telecommunications - 2.03% DISH DISH Network Corp. - Class A SATS EchoStar Corporation - Class A* Transportation Equipment Manufacturing - 0.15% HEI/A HEICO Corporation - Class A TOTAL COMMON STOCKS (cost $6,766,360) PREFERRED STOCKS - 0.01% Building Material and Garden Equipment and Supplies Dealers - 0.00% OSHUS Orchard Supply Hardware Stores Corporation - Series A* 5 VLAP AV Valneva SE* TOTAL PREFERRED STOCKS (cost $191) RIGHTS - 0.00% Pharmaceutical and Biotechnology - 0.00% IJE GR Intercell AG NPV*+ - TOTAL RIGHTS (cost $0) - WARRANTS - 0.00% Oil and Gas and Consumable Fuels - 0.00% MAUBS FP Etablissements Maurel et Prom Expiration Date: 6/30/2014 Exercise Price: €14.20* TOTAL WARRANTS (cost $0) SHORT-TERM INVESTMENTS - 9.32% Principal Amount Commercial Paper - 4.62% U.S. Bank N.A., 0.02%, 10/01/2013 $ Money Market Funds - 4.70% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $958,000) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 25.75% Money Market Funds - 25.75% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.19%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $2,645,759) TOTAL INVESTMENTS - 120.76% (cost $10,370,310)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2013.Total loaned securities had a market value of $2,533,409 at September 30, 2013. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of September 30, 2013. ADR - American Depository Receipt. REIT - Real Estate Investment Trust. € - Euro. (a) The cost basis of investments for federal tax purposes at September 30, 2013 was as follows@: $ Cost of investments Gross unrealized appreciation ) Gross unrealized depreciation $ Net unrealized appreciation @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Paradigm Portfolio Portfolio of Investments - September 30, 2013 (Unaudited) Identifier COMMON STOCKS - 93.46% Shares Value Apparel Manufacturing - 0.15% LTD L Brands, Inc.^ $ LVMUY LVMH Moet Hennessy Louis Vuitton SA - ADR Asset Management - 6.11% APO Apollo Global Management LLC - Class A BAM Brookfield Asset Management Inc. - Class A^ CG The Carlyle Group LP DDEJF Dundee Corporation - Class A* JZCP LN JZ Capital Partners Ltd. KKR KKR & Co. LP OAK Oaktree Capital Group LLC^ ONEXF Onex Corporation RCP LN RIT Capital Partners plc 806 HK Value Partners Group Limited WETF WisdomTree Investments, Inc.* Beverage and Tobacco Product Manufacturing - 0.15% BF/A Brown-Forman Corporation - Class A CWGL Crimson Wine Group Ltd.* PM Philip Morris International, Inc. Broadcasting (except Internet) - 8.65% CBS CBS Corporation - Class B DISCA Discovery Communications, Inc. - Class A*^ SNI Scripps Networks Interactive - Class A^ STRZA Starz - Class A* VIAB Viacom Inc. - Class B Building Material and Garden Equipment and Supplies Dealers - 0.00% OSHWQ Orchard Supply Hardware Stores Corporation - Class A* Chemical Manufacturing - 1.07% OPK OPKO Health, Inc.* SIAL Sigma-Aldrich Corporation^ VHI Valhi, Inc.^ Construction of Buildings - 0.13% BRP Brookfield Residential Properties Inc.* LEN Lennar Corporation - Class A^ E-Commerce - 0.21% IACI IAC/InterActiveCorp Electronics and Appliance Stores - 0.28% SHOS Sears Hometown and Outlet Stores Inc.* Gaming - 4.57% LVS Las Vegas Sands Corp. MGM MGM Resorts International* WYNN Wynn Resorts Limited^ Gasoline Stations - 0.02% SUSS Susser Holdings Corporation*^ General Merchandise Stores - 2.74% FDO Family Dollar Stores, Inc. JCP J.C. Penney Company, Inc.*^ SEARF Sears Canada Inc.^ SHLD Sears Holdings Corporation*^ Global Exchanges - 0.87% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry 8697 JP Japan Exchange Group Inc. JSE SJ JSE Limited Holding Company - 17.97% BOL FP Bollore SA GBLS BB Groupe Bruxelles Lambert S.A. Strip VVPR*+ - IEP Icahn Enterprises LP JS SP Jardine Strategic Holdings Limited JSHLY Jardine Strategic Holdings Limited - ADR LUK Leucadia National Corporation LMCA Liberty Media Corporation - Class A* LVNTA Liberty Ventures - Series A* PVF CN Partners Value Fund Inc.* Insurance Carriers and Related Activities - 1.06% MKL Markel Corporation* WTM White Mountains Insurance Group Ltd. Lessors of Nonresidential Buildings (except Miniwarehouses) - 8.20% ALX Alexander's, Inc. - REIT^ HHC The Howard Hughes Corporation* RSE Rouse Properties, Inc.^ Lessors of Residential Buildings and Dwellings - 1.42% ELS Equity Lifestyle Properties, Inc. - REIT Machinery Manufacturing - 0.08% CFX Colfax Corporation* Manufactured Brands - 2.19% JAH Jarden Corporation* Merchant Wholesalers, Nondurable Goods - 0.01% GLEN LN Glencore Xstrata plc* Mining (except Oil and Gas) - 1.10% FNV Franco-Nevada Corporation^ Motion Picture and Sound Recording Industries - 4.50% DWA DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 4.96% AN AutoNation, Inc.* Non-Store Retailers - 2.43% LINTA Liberty Interactive Corporation - Class A* Oil and Gas - 2.07% TPL Texas Pacific Land Trust Oil and Gas Extraction - 3.84% CNQ Canadian Natural Resources Ltd. CLR Continental Resources, Inc.*^ SEMUF Siem Industries Inc. TOU CN Tourmaline Oil Corp.* Other Exchanges - 3.12% CBOE CBOE Holdings Inc. URB/A CN Urbana Corporation - Class A* Other Information Services - 0.00% GOOG Google Inc. - Class A* 30 Performing Arts, Spectator Sports, and Related Industries - 3.09% LYV Live Nation Entertainment, Inc.*^ Real Estate - 3.93% BPY Brookfield Property Partners LP^ CWT-U CN Calloway - REIT DRM CN Dream Unlimited Corp. - Class A* FCE/A Forest City Enterprises, Inc. - Class A*^ VNO Vornado Realty Trust - REIT^ Restaurants - 1.94% BKW Burger King Worldwide Inc.^ WEN The Wendy's Company^ Satellite Telecommunications - 4.69% DISH DISH Network Corp. - Class A SATS EchoStar Corporation - Class A* LORL Loral Space & Communications Inc. VSAT ViaSat, Inc.* Security System Services - 0.14% ASCMA Ascent Capital Group LLC - Class A* Support Activities for Transportation - 1.56% 694 HK Beijing Capital International Airport Company Limited - Class H 357 HK Hainan Meilan International Airport Company Limited - Class H Transportation Equipment Manufacturing - 0.00% HEI/A HEICO Corporation - Class A Utilities - 0.21% BIP Brookfield Infrastructure Partners LP^ TOTAL COMMON STOCKS (cost $772,736,803) PREFERRED STOCKS - 0.00% Building Material and Garden Equipment and Supplies Dealers - 0.00% OSHUS Orchard Supply Hardware Stores Corporation - Series A*^ TOTAL PREFERRED STOCKS (cost $42,130) SHORT-TERM INVESTMENTS - 6.48% Principal Amount Commercial Paper - 4.98% U.S. Bank N.A., 0.02%, 10/01/2013 $ Money Market Funds - 1.50% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $76,560,511) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 18.44% Money Market Funds - 18.44% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.19%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $217,995,804) TOTAL INVESTMENTS - 118.38% (cost $1,067,335,248)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2013.Total loaned securities had a market value of $210,722,287 at September 30, 2013. + - Security is considered illiquid and was fair valued.The aggregate value of such securities is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of September 30, 2013. ADR - American Depository Receipt. REIT - Real Estate Investment Trust. (a) The cost basis of investments for federal tax purposes at September 30, 2013 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Medical Portfolio Portfolio of Investments - September 30, 2013 (Unaudited) Identifier COMMON STOCKS - 98.27% Shares Value Ambulatory Health Care Services - 0.00% AVXT AVAX Technologies,Inc.* $ Chemical Manufacturing - 11.51% AGEN Agenus, Inc.* ALKS Alkermes plc* APHB Ampliphi Biosciences Corp.* ANIP ANI Pharmaceuticals, Inc.*^ IMNP Immune Pharmaceuticals Inc.* 17 41 LONN VX Lonza Group AG* MMRF MMRGlobal Inc.* OSIR Osiris Therapeutics, Inc.*^ RHHBY Roche Holding AG Ltd. - ADR SHPG Shire plc - ADR Computer and Electronic Product Manufacturing - 0.01% TGX Theragenics Corporation* Pharmaceutical and Biotechnology - 80.60% ABT Abbott Laboratories ABBV AbbVie Inc. AEZS AEterna Zentaris Inc.*^ ARNA Arena Pharmaceuticals, Inc.*^ AZN AstraZeneca plc - ADR^ ATB CN Atrium Innovations Inc.* BIIB Biogen Idec, Inc.* BMY Bristol-Myers Squibb Company CLDX Celldex Therapeutics Inc.*^ CBST Cubist Pharmaceuticals, Inc.* DNDN Dendreon Corporation*^ LLY Eli Lilly & Company GSK GlaxoSmithKline plc - ADR^ ISIS Isis Pharmaceuticals, Inc.*^ ISA CN Isotechnika Pharma Inc.* JNJ Johnson & Johnson MAXY Maxygen, Inc.+ – MRK Merck & Co., Inc. MYRX Myrexis Inc. COX FP NicOx SA* NVS Novartis AG - ADR ONTY Oncothyreon,Inc.*^ PTIE Pain Therapeutics, Inc.* PFE Pfizer, Inc. PGNX Progenics Pharmaceuticals, Inc.* SNY Sanofi - ADR^ SCR Simcere Pharmaceutical Group - ADR* TELK Telik, Inc.* VICL Vical Inc.*^ VPHM ViroPharma Inc.*^ Professional, Scientific, and Technical Services - 6.15% AFFX Affymetrix, Inc.*^ AMRI Albany Molecular Research, Inc.*^ CDXS Codexis, Inc.* PACB Pacific Biosciences of California Inc.* TOTAL COMMON STOCKS (cost $19,110,619) RIGHTS - 0.14% Funds, Trusts, and Other Financial Vehicles - 0.01% LGNYZ Ligand Pharmaceuticals Inc. 4 LGNDZ Ligand Pharmaceuticals Inc.* 44 LGNXZ Ligand Pharmaceuticals Inc.* 44 LGNZZ Ligand Pharmaceuticals Inc.* Pharmaceutical and Biotechnology - 0.13% 09065VCVR BioSante Pharmaceuticals, Inc.*+ – GCVRZ Sanofi* TOTAL RIGHTS (cost $0) SHORT-TERM INVESTMENTS - 1.56% Principal Amount Commercial Paper - 1.36% U.S. Bank N.A., 0.02%, 10/01/2013 $ Money Market Funds - 0.20% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01% b TOTAL SHORT-TERM INVESTMENTS (cost $366,349) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 30.78% Money Market Funds - 30.78% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.19%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $7,220,602) TOTAL INVESTMENTS - 130.75% (cost $26,697,570)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2013.Total loaned securities had a market value of $6,778,247 at September 30, 2013. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of September 30, 2013. ADR - American Depository Receipt. (a) The cost basis of investments for federal tax purposes at September 30, 2013 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Small Cap Opportunities Portfolio Portfolio of Investments - September 30, 2013 (Unaudited) Identifier COMMON STOCKS - 93.96% Shares Value Accommodation - 0.28% TPCA Tropicana Entertainment Inc.* $ Asset Management - 8.27% DDEJF Dundee Corporation - Class A* JZCP LN JZ Capital Partners Ltd. OCX CN Onex Corporation RCP LN RIT Capital Partners plc SII CN Sprott, Inc. 806 HK Value Partners Group Limited WETF WisdomTree Investments, Inc.* Automobile and Other Motor Vehicle Merchant Wholesalers - 0.41% VTU LN Vertu Motors plc Broadcasting (except Internet) - 4.19% STRZA Starz - Class A*^ Chemical Manufacturing - 2.27% IPAR Inter Parfums, Inc. Construction of Buildings - 3.97% BRP Brookfield Residential Properties Inc.* Credit Intermediation and Related Activities - 0.35% BOKF BOK Financial Corporation Electronics and Appliance Stores - 0.63% SHOS Sears Hometown and Outlet Stores Inc.* Forestry and Logging - 0.02% KEWL Keweenaw Land Association Ltd.* Gasoline Stations - 2.20% SUSS Susser Holdings Corporation*^ Global Exchanges - 0.80% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry Holding Company - 9.18% IEP Icahn Enterprises LP LVNTA Liberty Ventures - Series A* PVF CN Partners Value Fund Inc.* Insurance Carriers and Related Activities - 3.89% AFSI AmTrust Financial Services, Inc.^ GLRE Greenlight Capital Re, Ltd. - Class A*^ Lessors of Nonresidential Buildings (except Miniwarehouses) - 9.50% ALX Alexander's, Inc. - REIT HHC The Howard Hughes Corporation* RSE Rouse Properties, Inc.^ FUR Winthrop Realty Trust - REIT Lessors of Residential Buildings and Dwellings - 1.58% ELS Equity Lifestyle Properties, Inc. - REIT^ Machinery Manufacturing - 0.95% CFX Colfax Corporation* Manufactured Brands - 5.93% JAH Jarden Corporation* MOV Movado Group, Inc. Merchant Wholesalers, Durable Goods - 0.47% DORM Dorman Products, Inc. Mining (except Oil and Gas) - 0.55% FM CN First Quantum Minerals Ltd. MUX McEwen Mining Inc.*^ Motion Picture and Sound Recording Industries - 5.89% DWA DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 0.81% PAG Penske Automotive Group, Inc. Oil and Gas - 5.10% TPL Texas Pacific Land Trust Oil and Gas Extraction - 0.53% BLMC Biloxi Marsh Lands Corporation WPX WPX Energy Inc.*^ Other Exchanges - 0.76% CBOE CBOE Holdings Inc. URB/A CN Urbana Corporation - Class A* Performing Arts, Spectator Sports, and Related Industries - 5.86% LYV Live Nation Entertainment, Inc.*^ Publishing Industries (except Internet) - 0.34% PRIS Promotora de Informaciones S.A. - ADR*^ PRIS/B US Promotora de Informaciones S.A. - Class B - ADR* VALU Value Line, Inc. Real Estate - 5.85% DRM CN Dream Unlimited Corp. - Class A*^ Rental and Leasing Services - 0.02% CDCO Comdisco Holding Company, Inc.*^ Restaurants - 7.07% WEN The Wendy's Company^ Satellite Telecommunications - 0.75% LORL Loral Space & Communications Inc. VSAT ViaSat, Inc.* Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.00% RHJI BB RHJ International* Security System Services - 4.01% ASCMA Ascent Capital Group LLC - Class A* Telecommunications - 0.03% CIBY CIBL, Inc.* 18 ICTG ICTC Group Inc.* LICT Lynch Interactive Corporation* 16 Transportation Equipment Manufacturing - 1.50% ARII American Railcar Industries, Inc.^ FDML Federal-Mogul Corporation* TOTAL COMMON STOCKS (cost $137,818,842) RIGHTS - 0.19% Rental and Leasing Services - 0.19% CDCOR Comdisco Holding Company, Inc.*# TOTAL RIGHTS (cost $1,296,169) SHORT-TERM INVESTMENTS - 6.72% Principal Amount Commercial Paper - 4.91% U.S. Bank N.A., 0.02%, 10/01/2013 $ Money Market Funds - 1.81% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $13,762,828) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 22.20% Money Market Funds - 22.20% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.19%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $45,452,491) TOTAL INVESTMENTS - 123.07% (cost $198,330,330)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2013.Total loaned securities had a market value of $43,307,612 at September 30, 2013. # - Contingent value right (contingent upon profitability of company). b - The rate quoted is the annualized seven-day yield as of September 30, 2013. ADR - American Depository Receipt. REIT - Real Estate Investment Trust. (a) The cost basis of investments for federal tax purposes at September 30, 2013 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Market Opportunities Portfolio Portfolio of Investments - September 30, 2013 (Unaudited) Identifier COMMON STOCKS - 92.31% Shares Value Accommodation - 0.26% TPCA Tropicana Entertainment Inc.* $ Asset Management - 24.90% APO Apollo Global Management LLC - Class A^ BX The Blackstone Group LP^ BAM Brookfield Asset Management Inc. - Class A^ CG The Carlyle Group LP DDEJF Dundee Corporation - Class A* IVZ Invesco Ltd. JZCP LN JZ Capital Partners Ltd. OAK Oaktree Capital Group LLC^ OZM Och-Ziff Capital Management Group - Class A ONEXF Onex Corporation RCP LN RIT Capital Partners plc SII CN Sprott, Inc. TROW T. Rowe Price Group, Inc. 806 HK Value Partners Group Limited WETF WisdomTree Investments, Inc.*^ Beverage and Tobacco Product Manufacturing - 0.08% CWGL Crimson Wine Group Ltd.* Construction of Buildings - 0.64% BRP Brookfield Residential Properties Inc.* Credit Intermediation and Related Activities - 0.32% BBCN BBCN Bancorp, Inc. EWBC East West Bancorp, Inc. Data Processor - 4.63% FISV Fiserv, Inc.* MA MasterCard, Inc. - Class A V Visa, Inc. - Class A^ Electronics and Appliance Stores - 0.03% SHOS Sears Hometown and Outlet Stores Inc.* European Exchanges - 0.73% DB1 GR Deutsche Boerse AG Gaming - 1.31% LVS Las Vegas Sands Corp. General Merchandise Stores - 0.20% SHLD Sears Holdings Corporation*^ Global Exchanges - 4.03% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry JSE SJ JSE Limited LSE LN London Stock Exchange Group plc SGX SP Singapore Exchange Limited Holding Company - 15.43% HPAR SP Haw Par Corporation Limited IEP Icahn Enterprises LP^ LUK Leucadia National Corporation LVNTA Liberty Ventures - Series A*^ PVF CN Partners Value Fund Inc.* Insurance Carriers and Related Activities - 4.28% AFSI AmTrust Financial Services, Inc.^ GLRE Greenlight Capital Re, Ltd. - Class A*^ MKL Markel Corporation* PWF CN Power Financial Corporation WTM White Mountains Insurance Group Ltd. Lessors of Nonresidential Buildings (except Miniwarehouses) - 8.78% HHC The Howard Hughes Corporation* RSE Rouse Properties, Inc.^ Mining (except Oil and Gas) - 0.65% FNV Franco-Nevada Corporation^ Non-Store Retailers - 4.33% LINTA Liberty Interactive Corporation - Class A* BID Sotheby's Oil and Gas - 4.32% TPL Texas Pacific Land Trust Other Exchanges - 8.52% CBOE CBOE Holdings Inc.^ FTIS LI Financial Technologies (India) Ltd. - GDR IMAREX NO IMAREX ASA+ - NZX NZ NZX Ltd. URB/A CN Urbana Corporation - Class A* Real Estate - 3.39% BPY Brookfield Property Partners LP^ CWT-U CN Calloway - REIT DRM CN Dream Unlimited Corp. - Class A*^ Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 3.47% CME CME Group, Inc. ICE IntercontinentalExchange Inc.*^ Telecommunications - 0.02% IRDM Iridium Communications, Inc.*^ Transportation Equipment Manufacturing - 0.01% ARII American Railcar Industries, Inc.^ U.S. Equity Exchanges - 1.80% NDAQ The NASDAQ OMX Group, Inc. NYX NYSE Euronext Utilities - 0.18% BIP Brookfield Infrastructure Partners LP TOTAL COMMON STOCKS (cost $40,339,813) MUTUAL FUNDS - 0.01% Funds, Trusts, and Other Financial Vehicles - 0.01% PFN PIMCO Income Strategy Fund II TOTAL MUTUAL FUNDS (cost $6,726) SHORT-TERM INVESTMENTS - 7.63% Principal Amount Commercial Paper - 4.94% U.S. Bank N.A., 0.02%, 10/01/2013 $ Shares Money Market Funds - 2.69% FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $4,480,203) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 17.95% Money Market Funds - 17.95% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.19%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $10,536,288) TOTAL INVESTMENTS - 117.90% (cost $55,363,030)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2013.Total loaned securities had a market value of $10,146,378 at September 30, 2013. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of September 30, 2013. GDR - Global Depository Receipt. REIT - Real Estate Investment Trust. (a) The cost basis of investments for federal tax purposes at September 30, 2013 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Alternative Income Portfolio Portfolio of Investments - September 30, 2013 (Unaudited) Principal Identifier CORPORATE BONDS - 52.46% Amount Value Beverage and Tobacco Product Manufacturing - 4.15% 02209SAK9 Altria Group, Inc. 4.125%, 09/11/2015^ $ $ 03523TBL1 Anheuser-Busch InBev Worldwide Inc. 1.500%, 07/14/2014 10138MAH8 Bottling Group LLC 6.950%, 03/15/2014^ 191216AP5 The Coca-Cola Company 1.500%, 11/15/2015 26138EAM1 Dr. Pepper Snapple Group, Inc. 2.900%, 01/15/2016 761713AV8 Reynolds American, Inc. 1.050%, 10/30/2015 Broadcasting (except Internet) - 2.84% 25470DAB5 Discovery Communications 3.700%, 06/01/2015 63946BAB6 NBCUniversal Media, LLC 3.650%, 04/30/2015 88732JAQ1 Time Warner Cable Inc. 8.250%, 02/14/2014 92553PAK8 Viacom Inc. 1.250%, 02/27/2015 25468PCU8 The Walt Disney Company 0.450%, 12/01/2015 Chemical Manufacturing - 3.71% 031162AJ9 Amgen Inc. 4.850%, 11/18/2014 19416QDQ0 Colgate-Palmolive Company 1.375%, 11/01/2015 Ecolab Inc. 278865AJ9 2.375%, 12/08/2014 278865AN0 1.000%, 08/09/2015 74005PAQ7 Praxair, Inc. 5.250%, 11/15/2014 88166CAA6 Teva Pharmaceuticals Finance 3.000%, 06/15/2015 983024AE0 Wyeth LLC 5.500%, 02/01/2014 Computer and Electronic Product Manufacturing - 4.07% 22303QAK6 Covidien International Finance SA 2.800%, 06/15/2015 Hewlett-Packard Co. 428236AT0 6.125%, 03/01/2014 428236BC6 2.125%, 09/13/2015 459200HD6 IBM Corp. 0.750%, 05/11/2015 585055AR7 Medtronic, Inc. 3.000%, 03/15/2015 883556AS1 Thermo Fisher Scientific Inc. 3.200%, 05/01/2015 902133AL1 Tyco Electronics Group SA 1.600%, 02/03/2015 Credit Intermediation and Related Activities - 7.78% 025815AA9 American Express Centurion 0.875%, 11/13/2015 0258M0CZ0 American Express Credit Corporation 5.125%, 08/25/2014 06406HCD9 The Bank of New York Mellon Corporation 0.700%, 10/23/2015 120568AM2 Bunge Limited Finance Corporation 5.350%, 04/15/2014 14040HAS4 Capital One Financial Corporation 7.375%, 05/23/2014 14912L5B3 Caterpillar Financial Services Corporation 1.050%, 03/26/2015 31677QAX7 Fifth Third Bank 0.900%, 02/26/2016 General Electric Capital Corp. 36966RS98 5.450%, 06/15/2014 36962G6M1 1.000%, 12/11/2015 24422ERQ4 John Deere Capital Corporation 0.875%, 04/17/2015 69371RK62 PACCAR Financial Corporation 1.050%, 06/05/2015 92976GAB7 Wachovia Bank NA 4.800%, 11/01/2014 Food Manufacturing - 4.33% 205887BH4 ConAgra Foods, Inc. 1.350%, 09/10/2015 370334BN3 General Mills, Inc. 0.875%, 01/29/2016 423074AL7 HJ Heinz Co. 2.000%, 09/12/2016 487836BG2 Kellogg Company 1.125%, 05/15/2015 50076QAK2 Kraft Foods Group Inc. 1.625%, 06/04/2015 Funds, Trusts, and Other Financial Vehicles - 0.76% 65339KAC4 NextEra Energy Capital Holding Inc. 1.611%, 06/01/2014 General Merchandise Stores - 1.14% 22160KAD7 Costco Wholesale Corporation 0.650%, 12/07/2015^ 931142CX9 Wal-Mart Stores, Inc. 1.500%, 10/25/2015 Health and Personal Care Stores - 1.54% 126650BT6 CVS Caremark Corporation 3.250%, 05/18/2015 931422AG4 Walgreen Company 1.000%, 03/13/2015 Insurance Carriers and Related Activities - 2.56% 74432QAE5 Prudential Financial, Inc. 5.100%, 09/20/2014 91324PBX9 UnitedHealth Group Inc. 0.850%, 10/15/2015^ 94973VAZ0 WellPoint, Inc. 1.250%, 09/10/2015 Management of Companies and Enterprises - 0.51% 38141GDQ4 The Goldman Sachs Group, Inc. 5.250%, 10/15/2013 Merchant Wholesalers, Nondurable Goods - 1.53% 30219GAB4 Express Scripts Holding Company 2.100%, 02/12/2015 581557AY1 McKesson Corp. 0.950%, 12/04/2015 Mining (except Oil and Gas) - 1.02% 067901AE8 Barrick Gold Corporation 1.750%, 05/30/2014 76720AAA4 Rio Tinto Financial USA plc 1.125%, 03/20/2015 Miscellaneous Manufacturing - 0.85% 067383AB5 CR Bard, Inc. 2.875%, 01/15/2016 418056AR8 Hasbro, Inc. 6.125%, 05/15/2014 Motor Vehicle and Parts Dealers - 0.51% 053332AH5 AutoZone, Inc. 6.500%, 01/15/2014 Non-Store Retailers - 1.72% 023135AK2 Amazon.com, Inc. 0.650%, 11/27/2015 278642AD5 eBay, Inc. 0.700%, 07/15/2015 Oil and Gas Extraction - 1.17% 136385AQ4 Canadian Natural Resources Ltd. 1.450%, 11/14/2014 565849AJ5 Marathon Oil Corporation 0.900%, 11/01/2015 Other Information Services - 1.16% 38259PAC6 Google Inc. 2.125%, 05/19/2016 Pharmaceutical and Biotechnology - 1.80% 377372AG2 GlaxoSmithKline Capital Inc. 0.700%, 03/18/2016 53217VAD1 Life Technologies Corporation 3.500%, 01/15/2016 Pipeline Transportation - 0.52% 96950FAB0 Williams Partners LP 3.800%, 02/15/2015 Publishing Industries (except Internet) - 1.81% 00724FAA9 Adobe Systems, Inc. 3.250%, 02/01/2015 871503AG3 Symantec Corp. 2.750%, 09/15/2015 884903BL8 Thomson Reuters Corporation 0.875%, 05/23/2016 Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.30% 472319AD4 Jefferies Group LLC 5.875%, 06/08/2014 61747WAD1 Morgan Stanley 2.875%, 01/24/2014 Satellite Telecommunications - 0.79% 25459HAY1 DIRECTV Holdings, LLC 3.500%, 03/01/2016 Telecommunications - 1.51% 00206RBL5 AT&T, Inc. 0.800%, 12/01/2015^ 92857WBA7 Vodafone Group plc 0.900%, 02/19/2016 Transportation Equipment Manufacturing - 1.02% 89233P6J0 Toyota Motor Credit Corp. 0.875%, 07/17/2015^ Utilities - 1.82% 693304AN7 PECO Energy Company 5.000%, 10/01/2014 843646AF7 Southern Power Company 4.875%, 07/15/2015 98389BAP5 Xcel Energy, Inc. 0.750%, 05/09/2016 Waste Management and Remediation Services - 0.54% 94106LAT6 Waste Management, Inc. 6.375%, 03/11/2015 TOTAL CORPORATE BONDS (cost $10,397,494) U.S. GOVERNMENT AGENCY ISSUES - 4.75%1 U.S. Government Agency Issues - 4.75% Federal Home Loan Banks 313371ZY5 1.875%, 12/11/2015 313375RN9 1.000%, 03/11/2016 3134G3J50 Federal Home Loan Mortgage Corporation 0.495%, 09/10/2015# 31398A4K5 Federal National Mortgage Association 1.875%, 10/15/2015 TOTAL U.S. GOVERNMENT AGENCY ISSUES (cost $941,230) U.S. TREASURY OBLIGATIONS - 3.04% U.S. Treasury Notes - 3.04% 912828TK6 0.250%, 08/15/2015 912828VL1 0.625%, 07/15/2016 TOTAL U.S. GOVERNMENT NOTES (cost $597,686) EXCHANGE TRADED FUNDS - 19.09% Shares Funds, Trusts, and Other Financial Vehicles - 19.09% CSJ iShares Barclays 1-3 Year Credit Bond ETF^ MINT PIMCO Enhanced Short Maturity ETF^ SCPB SPDR Barclays Short Term Corporate Bond ETF# TOTAL EXCHANGE TRADED FUNDS (cost $3,784,307) WARRANTS - 0.00% Utilities - 0.00% CHC/WS China Hydroelectric Corporation Expiration Date: 1/25/2014 Exercise Price: $15.00* TOTAL WARRANTS (cost $48,000) SHORT-TERM INVESTMENTS - 8.02% Principal Amount Commercial Paper - 4.04% U.S. Bank N.A., 0.02%, 10/01/2013 $ Money Market Funds - 3.98% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $1,587,000) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 5.94% Money Market Funds - 5.94% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.19%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $1,175,212) TOTAL INVESTMENTS - 93.30% (cost $18,530,929)(a) $ Percentages are stated as a percent of net assets. # - All or a portion of the shares have been committed as collateral for written option contracts. ^ - This security or a portion of this security was out on loan at September 30, 2013.Total loaned securities had a market value of $1,145,224 at September 30, 2013. * - Non-income producing security. 1 - The obligations of certain U.S. Government-Sponsored entities are neither issued nor guaranteed by the United States Treasury. b - The rate quoted is the annualized seven-day yield as of September 30, 2013. ETF - Exchange Traded Fund. (a) The cost basis of investments for federal tax purposes at September 30, 2013 was as follows:@ Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Alternative Income Portfolio Portfolio of Options Written - September 30, 2013 (Unaudited) Identifier PUT OPTIONS WRITTEN Contracts* Value Accommodation Carnival Corporation CCL140118P00029500 Expiration: January 2014, Exercise Price: $29.50 10 $ CCL140419P00030000 Expiration: April 2014, Exercise Price: $30.00 12 CCL150117P00024500 Expiration: January 2015, Exercise Price: $24.50 33 Marriott International Inc. - Class A MAR140419P00035000 Expiration: April 2014, Exercise Price: $35.00 2 Starwood Hotels & Resorts Worldwide, Inc. HOT150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 Administrative and Support Services Accenture plc - Class A ACN140118P00045000 Expiration: January 2014, Exercise Price: $45.00 10 ACN140517P00055000 Expiration: May 2014, Exercise Price: $55.00 2 ACN150117P00045000 Expiration: January 2015, Exercise Price: $45.00 10 Expedia, Inc. EXPE140118P00044480 Expiration: January 2014, Exercise Price: $44.48 10 EXPE150117P00034480 Expiration: January 2015, Exercise Price: $34.48 25 Apparel Manufacturing L Brands, Inc. LTD140222P00040000 Expiration: February 2014, Exercise Price: $40.00 10 LTD150117P00032000 Expiration: January 2015, Exercise Price: $32.00 11 LTD150117P00044000 Expiration: January 2015, Exercise Price: $44.00 9 Asset Management The Blackstone Group LP BX150117P00012000 Expiration: January 2015, Exercise Price: $12.00 30 BX150117P00017000 Expiration: January 2015, Exercise Price: $17.00 30 Franklin Resources, Inc. BEN140419P00035000 Expiration: April 2014, Exercise Price: $35.00 22 KKR & Co. LP KKR150117P00013000 Expiration: January 2015, Exercise Price: $13.00 50 Legg Mason, Inc. LM140118P00023000 Expiration: January 2014, Exercise Price: $23.00 25 Beverage and Tobacco Product Manufacturing Anheuser-Busch InBev NV - ADR BUD140322P00080000 Expiration: March 2014, Exercise Price: $80.00 11 BUD140322P00085000 Expiration: March 2014, Exercise Price: $85.00 8 The Coca-Cola Company KO140222P00034000 Expiration: February 2014, Exercise Price: $34.00 5 KO140517P00032000 Expiration: May 2014, Exercise Price: $32.00 6 KO150117P00030000 Expiration: January 2015, Exercise Price: $30.00 18 KO150117P00032500 Expiration: January 2015, Exercise Price: $32.50 5 KO150117P00035000 Expiration: January 2015, Exercise Price: $35.00 8 Constellation Brands, Inc. - Class A STZ140118P00040000 Expiration: January 2014, Exercise Price: $40.00 10 STZ140419P00042500 Expiration: April 2014, Exercise Price: $42.50 5 STZ140419P00045000 Expiration: April 2014, Exercise Price: $45.00 5 STZ150117P00030000 Expiration: January 2015, Exercise Price: $30.00 5 Molson Coors Brewing Company - Class B TAP140118P00040000 Expiration: January 2014, Exercise Price: $40.00 6 TAP140419P00040000 Expiration: April 2014, Exercise Price: $40.00 13 TAP150117P00035000 Expiration: January 2015, Exercise Price: $35.00 23 Philip Morris International, Inc. PM140118P00070000 Expiration: January 2014, Exercise Price: $70.00 5 PM140118P00072500 Expiration: January 2014, Exercise Price: $72.50 10 PM150117P00075000 Expiration: January 2015, Exercise Price: $75.00 5 Broadcasting (except Internet) CBS Corporation - Class B CBS140118P00035000 Expiration: January 2014, Exercise Price: $35.00 5 38 CBS150117P00025000 Expiration: January 2015, Exercise Price: $25.00 13 CBS150117P00037000 Expiration: January 2015, Exercise Price: $37.00 12 CBS150117P00040000 Expiration: January 2015, Exercise Price: $40.00 4 Comcast Corporation - Class A CMCSA 140118P00030000 Expiration: January 2014, Exercise Price: $30.00 11 CMCSA 140118P00035000 Expiration: January 2014, Exercise Price: $35.00 5 CMCSA 140419P00031000 Expiration: April 2014, Exercise Price: $31.00 5 CMCSA 150117P00028000 Expiration: January 2015, Exercise Price: $28.00 29 Time Warner Cable Inc. TWC140419P00090000 Expiration: April 2014, Exercise Price: $90.00 1 TWC150117P00082500 Expiration: January 2015, Exercise Price: $82.50 2 Time Warner Inc. TWX140118P00045000 Expiration: January 2014, Exercise Price: $45.00 15 TWX140419P00045000 Expiration: April 2014, Exercise Price: $45.00 14 Twenty-First Century Fox, Inc. - Class A FOXA140419P00024000 Expiration: April 2014, Exercise Price: $24.00 8 FOXA1 150117P00022000 Expiration: January 2015, Exercise Price: $22.00 30 FOXA150117P00025000 Expiration: January 2015, Exercise Price: $25.00 24 Viacom Inc. - Class B VIAB140322P00060000 Expiration: March 2014, Exercise Price: $60.00 5 VIAB150117P00038000 Expiration: January 2015, Exercise Price: $38.00 15 The Walt Disney Company DIS140118P00050000 Expiration: January 2014, Exercise Price: $50.00 5 DIS140419P00052500 Expiration: April 2014, Exercise Price: $52.50 7 DIS150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 Building Equipment Contractors Honeywell International Inc. HON140118P00057500 Expiration: January 2014, Exercise Price: $57.50 10 HON140118P00060000 Expiration: January 2014, Exercise Price: $60.00 5 HON150117P00040000 Expiration: January 2015, Exercise Price: $40.00 12 Building Material and Garden Equipment and Supplies Dealers Fastenal Company FAST140118P00033000 Expiration: January 2014, Exercise Price: $33.00 5 62 FAST140118P00039500 Expiration: January 2014, Exercise Price: $39.50 8 FAST150117P00032500 Expiration: January 2015, Exercise Price: $32.50 15 FAST150117P00034500 Expiration: January 2015, Exercise Price: $34.50 10 The Home Depot, Inc. HD140118P00055000 Expiration: January 2014, Exercise Price: $55.00 5 HD150117P00050000 Expiration: January 2015, Exercise Price: $50.00 20 Lowe's Companies, Inc. LOW140118P00027000 Expiration: January 2014, Exercise Price: $27.00 5 50 LOW140118P00030000 Expiration: January 2014, Exercise Price: $30.00 5 60 LOW150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 LOW150117P00025000 Expiration: January 2015, Exercise Price: $25.00 5 LOW150117P00030000 Expiration: January 2015, Exercise Price: $30.00 5 The Sherwin-Williams Company SHW140118P00125000 Expiration: January 2014, Exercise Price: $125.00 5 SHW140118P00150000 Expiration: January 2014, Exercise Price: $150.00 2 SHW150117P00150000 Expiration: January 2015, Exercise Price: $150.00 2 Chemical Manufacturing Celgene Corporation CELG150117P00055000 Expiration: January 2015, Exercise Price: $55.00 10 CELG150117P00100000 Expiration: January 2015, Exercise Price: $100.00 2 The Dow Chemical Company DOW140118P00025000 Expiration: January 2014, Exercise Price: $25.00 10 DOW140322P00028000 Expiration: March 2014, Exercise Price: $28.00 19 DOW150117P00020000 Expiration: January 2015, Exercise Price: $20.00 29 DOW150117P00027000 Expiration: January 2015, Exercise Price: $27.00 6 E.I. du Pont de Nemours and Company DD150117P00030000 Expiration: January 2015, Exercise Price: $30.00 20 DD150117P00035000 Expiration: January 2015, Exercise Price: $35.00 10 DD150117P00045000 Expiration: January 2015, Exercise Price: $45.00 10 Eastman Chemical Company EMN140118P00052500 Expiration: January 2014, Exercise Price: $52.50 5 EMN150117P00045000 Expiration: January 2015, Exercise Price: $45.00 10 EMN150117P00057500 Expiration: January 2015, Exercise Price: $57.50 3 Forest Laboratories, Inc. FRX150117P00033000 Expiration: January 2015, Exercise Price: $33.00 6 Monsanto Company MON140118P00080000 Expiration: January 2014, Exercise Price: $80.00 4 MON140118P00082500 Expiration: January 2014, Exercise Price: $82.50 5 MON150117P00075000 Expiration: January 2015, Exercise Price: $75.00 10 The Mosaic Company MOS140118P00035000 Expiration: January 2014, Exercise Price: $35.00 15 MOS140322P00032500 Expiration: March 2014, Exercise Price: $32.50 20 MOS150117P00030000 Expiration: January 2015, Exercise Price: $30.00 3 MOS150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 The Procter & Gamble Company PG140118P00070000 Expiration: January 2014, Exercise Price: $70.00 10 PG150117P00065000 Expiration: January 2015, Exercise Price: $65.00 8 Westlake Chemical Corporation WLK140419P00075000 Expiration: April 2014, Exercise Price: $75.00 5 Clothing and Clothing Accessories Stores The Gap, Inc. GPS140322P00030000 Expiration: March 2014, Exercise Price: $30.00 5 GPS140322P00034000 Expiration: March 2014, Exercise Price: $34.00 9 Nordstrom, Inc. JWN140118P00052500 Expiration: January 2014, Exercise Price: $52.50 10 JWN150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 Tiffany & Co. TIF140118P00052500 Expiration: January 2014, Exercise Price: $52.50 5 TIF140222P00060000 Expiration: February 2014, Exercise Price: $60.00 5 TIF150117P00042500 Expiration: January 2015, Exercise Price: $42.50 13 Computer and Electronic Product Manufacturing Agilent Technologies, Inc. A140118P00035000 Expiration: January 2014, Exercise Price: $35.00 10 A150117P00028000 Expiration: January 2015, Exercise Price: $28.00 20 A150117P00035000 Expiration: January 2015, Exercise Price: $35.00 19 Altera Corporation ALTR140118P00023000 Expiration: January 2014, Exercise Price: $23.00 20 ALTR150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 Apple, Inc. AAPL140419P00365000 Expiration: April 2014, Exercise Price: $365.00 1 AAPL140419P00380000 Expiration: April 2014, Exercise Price: $380.00 1 AAPL7 140419P00400000 Expiration: April 2014, Exercise Price: $400.00 10 AAPL150117P00350000 Expiration: January 2015, Exercise Price: $350.00 1 Broadcom Corporation - Class A BRCM140118P00023000 Expiration: January 2014, Exercise Price: $23.00 20 BRCM150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 Cisco Systems, Inc. CSCO140419P00018000 Expiration: April 2014, Exercise Price: $18.00 8 CSCO140419P00019000 Expiration: April 2014, Exercise Price: $19.00 10 CSCO140719P00018000 Expiration: July 2014, Exercise Price: $18.00 15 CSCO150117P00013000 Expiration: January 2015, Exercise Price: $13.00 35 EMC Corporation EMC140419P00022000 Expiration: April 2014, Exercise Price: $22.00 6 EMC150117P00018000 Expiration: January 2015, Exercise Price: $18.00 27 International Business Machines Corporation IBM140621P00150000 Expiration: June 2014, Exercise Price: $150.00 2 IBM140621P00155000 Expiration: June 2014, Exercise Price: $155.00 1 IBM150117P00160000 Expiration: January 2015, Exercise Price: $160.00 5 QUALCOMM Inc. QCOM140118P00052500 Expiration: January 2014, Exercise Price: $52.50 5 QCOM140419P00055000 Expiration: April 2014, Exercise Price: $55.00 6 QCOM150117P00045000 Expiration: January 2015, Exercise Price: $45.00 10 Sony Corporation SNE140118P00014000 Expiration: January 2014, Exercise Price: $14.00 30 SNE140118P00015000 Expiration: January 2014, Exercise Price: $15.00 20 SNE140419P00015000 Expiration: April 2014, Exercise Price: $15.00 32 SNE150117P00012000 Expiration: January 2015, Exercise Price: $12.00 10 SNE150117P00015000 Expiration: January 2015, Exercise Price: $15.00 26 St. Jude Medical, Inc. STJ140118P00030000 Expiration: January 2014, Exercise Price: $30.00 10 STJ150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 STJ150117P00030000 Expiration: January 2015, Exercise Price: $30.00 10 Texas Instruments Inc. TXN140419P00029000 Expiration: April 2014, Exercise Price: $29.00 18 TXN150117P00020000 Expiration: January 2015, Exercise Price: $20.00 25 TXN150117P00027000 Expiration: January 2015, Exercise Price: $27.00 5 Construction of Buildings Lennar Corporation - Class A LEN140118P00027000 Expiration: January 2014, Exercise Price: $27.00 20 LEN140118P00030000 Expiration: January 2014, Exercise Price: $30.00 5 LEN140517P00025000 Expiration: May 2014, Exercise Price: $25.00 4 LEN140517P00027000 Expiration: May 2014, Exercise Price: $27.00 3 LEN150117P00023000 Expiration: January 2015, Exercise Price: $23.00 8 LEN150117P00028000 Expiration: January 2015, Exercise Price: $28.00 20 Couriers and Messengers FedEx Corp. FDX140118P00087500 Expiration: January 2014, Exercise Price: $87.50 7 FDX140419P00080000 Expiration: April 2014, Exercise Price: $80.00 1 59 FDX150117P00082500 Expiration: January 2015, Exercise Price: $82.50 7 Credit Intermediation and Related Activities American Express Company AXP140419P00060000 Expiration: April 2014, Exercise Price: $60.00 2 AXP150117P00040000 Expiration: January 2015, Exercise Price: $40.00 10 AXP150117P00050000 Expiration: January 2015, Exercise Price: $50.00 3 AXP150117P00055000 Expiration: January 2015, Exercise Price: $55.00 17 Bank of America Corporation BAC140222P00010000 Expiration: February 2014, Exercise Price: $10.00 20 BAC140517P00012000 Expiration: May 2014, Exercise Price: $12.00 13 BAC150117P00007000 Expiration: January 2015, Exercise Price: $7.00 70 The Bank of New York Mellon Corporation BK140118P00018000 Expiration: January 2014, Exercise Price: $18.00 25 BK140118P00020000 Expiration: January 2014, Exercise Price: $20.00 12 BK150117P00018000 Expiration: January 2015, Exercise Price: $18.00 25 BK150117P00020000 Expiration: January 2015, Exercise Price: $20.00 10 Capital One Financial Corporation COF140322P00050000 Expiration: March 2014, Exercise Price: $50.00 10 COF150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 Citigroup Inc. C140322P00037000 Expiration: March 2014, Exercise Price: $37.00 15 C140621P00040000 Expiration: June 2014, Exercise Price: $40.00 10 C150117P00028000 Expiration: January 2015, Exercise Price: $28.00 15 U.S. Bancorp USB140118P00027000 Expiration: January 2014, Exercise Price: $27.00 40 Wells Fargo & Company WFC150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 WFC150117P00035000 Expiration: January 2015, Exercise Price: $35.00 17 Data Processor MasterCard, Inc. - Class A MA150117P00390000 Expiration: January 2015, Exercise Price: $390.00 1 MA150117P00400000 Expiration: January 2015, Exercise Price: $400.00 2 Visa, Inc. - Class A V150117P00135000 Expiration: January 2015, Exercise Price: $135.00 5 V150117P00145000 Expiration: January 2015, Exercise Price: $145.00 2 E-Commerce IAC/InterActiveCorp IACI140419P00035000 Expiration: April 2014, Exercise Price: $35.00 5 IACI140419P00040000 Expiration: April 2014, Exercise Price: $40.00 19 IACI150117P00030000 Expiration: January 2015, Exercise Price: $30.00 10 Electrical Equipment, Appliance, and Component Manufacturing Corning Inc. GLW150117P00008000 Expiration: January 2015, Exercise Price: $8.00 60 Emerson Electric Co. EMR140118P00045000 Expiration: January 2014, Exercise Price: $45.00 5 EMR140322P00050000 Expiration: March 2014, Exercise Price: $50.00 7 EMR150117P00045000 Expiration: January 2015, Exercise Price: $45.00 10 Whirlpool Corporation WHR140322P00095000 Expiration: March 2014, Exercise Price: $95.00 6 WHR150117P00070000 Expiration: January 2015, Exercise Price: $70.00 5 Fabricated Metal Product Manufacturing Danaher Corporation DHR150117P00050000 Expiration: January 2015, Exercise Price: $50.00 10 DHR150117P00052500 Expiration: January 2015, Exercise Price: $52.50 6 Parker Hannifin Corporation PH140118P00075000 Expiration: January 2014, Exercise Price: $75.00 10 Food Manufacturing Archer-Daniels-Midland Company ADM140118P00027000 Expiration: January 2014, Exercise Price: $27.00 30 ADM140322P00028000 Expiration: March 2014, Exercise Price: $28.00 10 ADM150117P00027000 Expiration: January 2015, Exercise Price: $27.00 20 Bunge Limited BG140419P00065000 Expiration: April 2014, Exercise Price: $65.00 1 BG150117P00065000 Expiration: January 2015, Exercise Price: $65.00 1 Food Services and Drinking Places Starbucks Corporation SBUX140419P00060000 Expiration: April 2014, Exercise Price: $60.00 2 SBUX150117P00050000 Expiration: January 2015, Exercise Price: $50.00 5 SBUX150117P00055000 Expiration: January 2015, Exercise Price: $55.00 10 Yum! Brands, Inc. YUM140118P00055000 Expiration: January 2014, Exercise Price: $55.00 5 YUM150117P00045000 Expiration: January 2015, Exercise Price: $45.00 7 YUM150117P00047500 Expiration: January 2015, Exercise Price: $47.50 10 Funds, Trusts, and Other Financial Vehicles CBRE Group, Inc. - Class A CBG140118P00017000 Expiration: January 2014, Exercise Price: $17.00 30 CBG140322P00017000 Expiration: March 2014, Exercise Price: $17.00 14 CBG140322P00018000 Expiration: March 2014, Exercise Price: $18.00 8 CBG150117P00017000 Expiration: January 2015, Exercise Price: $17.00 45 Market Vectors Gold Miners ETF GDX140118P00020000 Expiration: January 2014, Exercise Price: $20.00 20 GDX150117P00020000 Expiration: January 2015, Exercise Price: $20.00 30 Gaming Las Vegas Sands Corp. LVS140322P00045000 Expiration: March 2014, Exercise Price: $45.00 3 LVS150117P00030250 Expiration: January 2015, Exercise Price: $30.25 15 Wynn Resorts Limited WYNN140322P00100000 Expiration: March 2014, Exercise Price: $100.00 4 WYNN150117P00080000 Expiration: January 2015, Exercise Price: $80.00 5 General Merchandise Stores Costco Wholesale Corporation COST150117P00088000 Expiration: January 2015, Exercise Price: $88.00 4 Family Dollar Stores, Inc. FDO140118P00052500 Expiration: January 2014, Exercise Price: $52.50 5 FDO150117P00042500 Expiration: January 2015, Exercise Price: $42.50 11 J.C. Penney Company, Inc. JCP140118P00008000 Expiration: January 2014, Exercise Price: $8.00 JCP150117P00008000 Expiration: January 2015, Exercise Price: $8.00 50 Macy's, Inc. M150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 Sears Holdings Corporation SHLD140621P00030420 Expiration: June 2014, Exercise Price: $30.42 3 SHLD140621P00033000 Expiration: June 2014, Exercise Price: $33.00 11 SHLD150117P00030000 Expiration: January 2015, Exercise Price: $30.00 8 Wal-Mart Stores, Inc. WMT150117P00062500 Expiration: January 2015, Exercise Price: $62.50 5 WMT150117P00065000 Expiration: January 2015, Exercise Price: $65.00 4 Health and Personal Care Stores CVS Caremark Corporation CVS150117P00045000 Expiration: January 2015, Exercise Price: $45.00 21 CVS150117P00047000 Expiration: January 2015, Exercise Price: $47.00 5 Walgreen Company WAG140118P00033000 Expiration: January 2014, Exercise Price: $33.00 30 WAG140118P00035000 Expiration: January 2014, Exercise Price: $35.00 5 63 WAG150117P00033000 Expiration: January 2015, Exercise Price: $33.00 5 WAG150117P00035000 Expiration: January 2015, Exercise Price: $35.00 5 Heavy and Civil Engineering Construction Chicago Bridge & Iron Company N.V. CBI140419P00050000 Expiration: April 2014, Exercise Price: $50.00 13 CBI150117P00045000 Expiration: January 2015, Exercise Price: $45.00 13 Holding Company Icahn Enterprises LP IEP140322P00060000 Expiration: March 2014, Exercise Price: $60.00 17 Leucadia National Corporation LUK2140118P00020000 Expiration: January 2014, Exercise Price: $20.00 20 LUK140322P00022500 Expiration: March 2014, Exercise Price: $22.50 5 LUK2150117P00015000 Expiration: January 2015, Exercise Price: $15.00 33 LUK2150117P00020000 Expiration: January 2015, Exercise Price: $20.00 37 Insurance Carriers and Related Activities Aflac, Inc. AFL150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 AFL150117P00038000 Expiration: January 2015, Exercise Price: $38.00 10 American International Group, Inc. AIG140118P00030000 Expiration: January 2014, Exercise Price: $30.00 10 AIG150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 Lincoln National Corporation LNC150117P00018000 Expiration: January 2015, Exercise Price: $18.00 25 MetLife, Inc. MET140118P00025000 Expiration: January 2014, Exercise Price: $25.00 10 80 MET140118P00028000 Expiration: January 2014, Exercise Price: $28.00 10 MET140118P00035000 Expiration: January 2014, Exercise Price: $35.00 10 MET150117P00020000 Expiration: January 2015, Exercise Price: $20.00 25 Prudential Financial, Inc. PRU150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 UnitedHealth Group Inc. UNH140322P00055000 Expiration: March 2014, Exercise Price: $55.00 14 UNH150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 UNH150117P00052500 Expiration: January 2015, Exercise Price: $52.50 7 Wellpoint, Inc. WLP140322P00065000 Expiration: March 2014, Exercise Price: $65.00 9 WLP150117P00047500 Expiration: January 2015, Exercise Price: $47.50 15 WLP150117P00062500 Expiration: January 2015, Exercise Price: $62.50 5 Leather and Allied Product Manufacturing Coach, Inc. COH140222P00045000 Expiration: February 2014, Exercise Price: $45.00 5 COH150117P00040000 Expiration: January 2015, Exercise Price: $40.00 9 NIKE, Inc. - Class B NKE140419P00055000 Expiration: April 2014, Exercise Price: $55.00 10 NKE150117P00040000 Expiration: January 2015, Exercise Price: $40.00 12 NKE150117P00042500 Expiration: January 2015, Exercise Price: $42.50 13 NKE150117P00050000 Expiration: January 2015, Exercise Price: $50.00 2 Machinery Manufacturing Cameron International Corporation CAM140118P00038000 Expiration: January 2014, Exercise Price: $38.00 15 CAM150117P00040000 Expiration: January 2015, Exercise Price: $40.00 15 Caterpillar Inc. CAT140222P00065000 Expiration: February 2014, Exercise Price: $65.00 8 CAT150117P00055000 Expiration: January 2015, Exercise Price: $55.00 10 CAT150117P00065000 Expiration: January 2015, Exercise Price: $65.00 3 Cummins Inc. CMI140322P00090000 Expiration: March 2014, Exercise Price: $90.00 8 CMI150117P00075000 Expiration: January 2015, Exercise Price: $75.00 8 Deere & Company DE140118P00067500 Expiration: January 2014, Exercise Price: $67.50 5 DE150117P00055000 Expiration: January 2015, Exercise Price: $55.00 10 Eaton Corporation plc ETN150117P00038000 Expiration: January 2015, Exercise Price: $38.00 20 General Electric Company GE140118P00017000 Expiration: January 2014, Exercise Price: $17.00 20 GE150117P00018000 Expiration: January 2015, Exercise Price: $18.00 50 Illinois Tool Works Inc. ITW150117P00040000 Expiration: January 2015, Exercise Price: $40.00 12 Ingersoll-Rand plc IR150117P00030000 Expiration: January 2015, Exercise Price: $30.00 15 IR150117P00045000 Expiration: January 2015, Exercise Price: $45.00 4 National Oilwell Varco, Inc. NOV140222P00050000 Expiration: February 2014, Exercise Price: $50.00 10 NOV140222P00055000 Expiration: February 2014, Exercise Price: $55.00 6 NOV150117P00047500 Expiration: January 2015, Exercise Price: $47.50 5 NOV150117P00050000 Expiration: January 2015, Exercise Price: $50.00 5 NOV150117P00057500 Expiration: January 2015, Exercise Price: $57.50 4 Management of Companies and Enterprises The Goldman Sachs Group, Inc. GS140118P00110000 Expiration: January 2014, Exercise Price: $110.00 3 GS140419P00115000 Expiration: April 2014, Exercise Price: $115.00 2 GS150117P00085000 Expiration: January 2015, Exercise Price: $85.00 5 GS150117P00120000 Expiration: January 2015, Exercise Price: $120.00 2 JPMorgan Chase & Co. JPM140118P00037000 Expiration: January 2014, Exercise Price: $37.00 10 JPM140322P00045000 Expiration: March 2014, Exercise Price: $45.00 5 JPM150117P00030000 Expiration: January 2015, Exercise Price: $30.00 11 Merchant Wholesalers, Nondurable Goods Cardinal Health, Inc. CAH140118P00040000 Expiration: January 2014, Exercise Price: $40.00 8 CAH150117P00040000 Expiration: January 2015, Exercise Price: $40.00 14 Express Scripts Holding Company ESRX140118P00047500 Expiration: January 2014, Exercise Price: $47.50 15 ESRX150117P00040000 Expiration: January 2015, Exercise Price: $40.00 12 ESRX150117P00047500 Expiration: January 2015, Exercise Price: $47.50 8 McKesson Corp. MCK140118P00082500 Expiration: January 2014, Exercise Price: $82.50 6 MCK140222P00090000 Expiration: February 2014, Exercise Price: $90.00 2 95 MCK140517P00100000 Expiration: May 2014, Exercise Price: $100.00 2 MCK150117P00085000 Expiration: January 2015, Exercise Price: $85.00 5 Ralph Lauren Corporation RL140118P00140000 Expiration: January 2014, Exercise Price: $140.00 5 RL150117P00105000 Expiration: January 2015, Exercise Price: $105.00 5 Mining (except Oil and Gas) BHP Billiton Limited - ADR BHP140118P00050000 Expiration: January 2014, Exercise Price: $50.00 10 BHP150117P00047500 Expiration: January 2015, Exercise Price: $47.50 10 Freeport-McMoRan Copper & Gold Inc. FCX140118P00022000 Expiration: January 2014, Exercise Price: $22.00 25 FCX140222P00023000 Expiration: February 2014, Exercise Price: $23.00 19 FCX150117P00019000 Expiration: January 2015, Exercise Price: $19.00 10 FCX150117P00022000 Expiration: January 2015, Exercise Price: $22.00 15 FCX150117P00024000 Expiration: January 2015, Exercise Price: $24.00 4 Rio Tinto plc - ADR RIO140118P00037500 Expiration: January 2014, Exercise Price: $37.50 15 RIO150117P00037500 Expiration: January 2015, Exercise Price: $37.50 15 Miscellaneous Manufacturing Baxter International Inc. BAX140118P00055000 Expiration: January 2014, Exercise Price: $55.00 20 BAX150117P00052500 Expiration: January 2015, Exercise Price: $52.50 5 Hasbro, Inc. HAS140419P00035000 Expiration: April 2014, Exercise Price: $35.00 22 International Game Technology IGT140118P00010000 Expiration: January 2014, Exercise Price: $10.00 45 IGT140419P00014000 Expiration: April 2014, Exercise Price: $14.00 15 IGT150117P00010000 Expiration: January 2015, Exercise Price: $10.00 45 IGT150117P00012000 Expiration: January 2015, Exercise Price: $12.00 20 Stryker Corporation SYK150117P00055000 Expiration: January 2015, Exercise Price: $55.00 9 Motion Picture and Sound Recording Industries DreamWorks Animation SKG, Inc. - Class A DWA140322P00017500 Expiration: March 2014, Exercise Price: $17.50 50 DWA140322P00020000 Expiration: March 2014, Exercise Price: $20.00 38 Motor Vehicle and Parts Dealers AutoNation, Inc. AN140419P00040000 Expiration: April 2014, Exercise Price: $40.00 4 AN140419P00041000 Expiration: April 2014, Exercise Price: $41.00 14 Non-Store Retailers Amazon.com, Inc. AMZN140118P00225000 Expiration: January 2014, Exercise Price: $225.00 2 AMZN140419P00215000 Expiration: April 2014, Exercise Price: $215.00 1 AMZN150117P00160000 Expiration: January 2015, Exercise Price: $160.00 4 eBay, Inc. EBAY140118P00040000 Expiration: January 2014, Exercise Price: $40.00 10 EBAY140419P00040000 Expiration: April 2014, Exercise Price: $40.00 4 EBAY140419P00045000 Expiration: April 2014, Exercise Price: $45.00 2 EBAY150117P00033000 Expiration: January 2015, Exercise Price: $33.00 15 Liberty Interactive Corporation - Class A LINTA 140118P00020000 Expiration: January 2014, Exercise Price: $20.00 5 LINTA 150117P00017000 Expiration: January 2015, Exercise Price: $17.00 5 LINTA 150117P00020000 Expiration: January 2015, Exercise Price: $20.00 20 Sotheby's BID140419P00035000 Expiration: April 2014, Exercise Price: $35.00 19 Oil and Gas Extraction Anadarko Petroleum Corporation APC150117P00050000 Expiration: January 2015, Exercise Price: $50.00 10 APC150117P00067500 Expiration: January 2015, Exercise Price: $67.50 6 Apache Corporation APA140419P00067500 Expiration: April 2014, Exercise Price: $67.50 6 APA150117P00055000 Expiration: January 2015, Exercise Price: $55.00 10 Canadian Natural Resources Ltd. CNQ150117P00018000 Expiration: January 2015, Exercise Price: $18.00 25 CNQ150117P00020000 Expiration: January 2015, Exercise Price: $20.00 15 CNQ150117P00023000 Expiration: January 2015, Exercise Price: $23.00 10 Continental Resources, Inc. CLR150117P00075000 Expiration: January 2015, Exercise Price: $75.00 2 Encana Corporation ECA140118P00013000 Expiration: January 2014, Exercise Price: $13.00 25 ECA140118P00015000 Expiration: January 2014, Exercise Price: $15.00 15 ECA150117P00013000 Expiration: January 2015, Exercise Price: $13.00 25 ECA150117P00015000 Expiration: January 2015, Exercise Price: $15.00 15 EOG Resources, Inc. EOG140419P00120000 Expiration: April 2014, Exercise Price: $120.00 2 EOG150117P00080000 Expiration: January 2015, Exercise Price: $80.00 5 Marathon Oil Corporation MRO150117P00020000 Expiration: January 2015, Exercise Price: $20.00 25 Occidental Petroleum Corporation OXY150117P00050000 Expiration: January 2015, Exercise Price: $50.00 10 OXY150117P00055000 Expiration: January 2015, Exercise Price: $55.00 5 Other Information Services Google Inc. - Class A GOOG150117P00600000 Expiration: January 2015, Exercise Price: $600.00 1 GOOG150117P00660000 Expiration: January 2015, Exercise Price: $660.00 1 Paper Manufacturing Kimberly-Clark Corporation KMB150117P00082500 Expiration: January 2015, Exercise Price: $82.50 8 Performing Arts, Spectator Sports, and Related Industries Live Nation Entertainment, Inc. LYV140118P00010000 Expiration: January 2014, Exercise Price: $10.00 75 LYV150117P00012000 Expiration: January 2015, Exercise Price: $12.00 75 Petroleum and Coal Products Manufacturing Chevron Corporation CVX140118P00095000 Expiration: January 2014, Exercise Price: $95.00 5 ConocoPhillips COP150117P00042500 Expiration: January 2015, Exercise Price: $42.50 10 COP150117P00045000 Expiration: January 2015, Exercise Price: $45.00 11 Hess Corporation HES140118P00045000 Expiration: January 2014, Exercise Price: $45.00 10 HES140118P00047500 Expiration: January 2014, Exercise Price: $47.50 15 HES150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 Phillips 66 PSX140118P00045000 Expiration: January 2014, Exercise Price: $45.00 5 PSX150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 PSX150117P00042000 Expiration: January 2015, Exercise Price: $42.00 15 Valero Energy Corporation VLO1140118P00022000 Expiration: January 2014, Exercise Price: $22.00 25 VLO1150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 Pharmaceutical and Biotechnology Allergan, Inc. AGN140419P00070000 Expiration: April 2014, Exercise Price: $70.00 2 Amgen Inc. AMGN140118P00077500 Expiration: January 2014, Exercise Price: $77.50 5 AMGN140419P00080000 Expiration: April 2014, Exercise Price: $80.00 5 AMGN150117P00060000 Expiration: January 2015, Exercise Price: $60.00 10 Bristol-Myers Squibb Company BMY140118P00031000 Expiration: January 2014, Exercise Price: $31.00 10 BMY140322P00031000 Expiration: March 2014, Exercise Price: $31.00 5 BMY140322P00035000 Expiration: March 2014, Exercise Price: $35.00 10 BMY150117P00030000 Expiration: January 2015, Exercise Price: $30.00 10 Eli Lilly & Company LLY140419P00045000 Expiration: April 2014, Exercise Price: $45.00 9 LLY150117P00043000 Expiration: January 2015, Exercise Price: $43.00 10 Gilead Sciences, Inc. GILD140118P00041250 Expiration: January 2014, Exercise Price: $41.25 15 GILD150117P00022500 Expiration: January 2015, Exercise Price: $22.50 20 Merck & Co., Inc. MRK140118P00040000 Expiration: January 2014, Exercise Price: $40.00 15 MRK140419P00040000 Expiration: April 2014, Exercise Price: $40.00 16 MRK150117P00038000 Expiration: January 2015, Exercise Price: $38.00 6 Pfizer, Inc. PFE140118P00025000 Expiration: January 2014, Exercise Price: $25.00 20 PFE150117P00022000 Expiration: January 2015, Exercise Price: $22.00 50 Pipeline Transportation The Williams Companies, Inc. WMB150117P00025000 Expiration: January 2015, Exercise Price: $25.00 40 Primary Metal Manufacturing Nucor Corporation NUE150117P00030000 Expiration: January 2015, Exercise Price: $30.00 45 Professional, Scientific, and Technical Services Cerner Corporation CERN140118P00035000 Expiration: January 2014, Exercise Price: $35.00 10 CERN140118P00037500 Expiration: January 2014, Exercise Price: $37.50 10 CERN150117P00035000 Expiration: January 2015, Exercise Price: $35.00 20 CERN150117P00037500 Expiration: January 2015, Exercise Price: $37.50 10 Computer Sciences Corporation CSC150117P00025000 Expiration: January 2015, Exercise Price: $25.00 20 Fluor Corporation FLR140118P00045000 Expiration: January 2014, Exercise Price: $45.00 5 50 FLR140118P00047500 Expiration: January 2014, Exercise Price: $47.50 4 70 FLR140419P00050000 Expiration: April 2014, Exercise Price: $50.00 4 FLR150117P00040000 Expiration: January 2015, Exercise Price: $40.00 9 FLR150117P00042500 Expiration: January 2015, Exercise Price: $42.50 4 FLR150117P00045000 Expiration: January 2015, Exercise Price: $45.00 5 Foster Wheeler AG FWLT140118P00015000 Expiration: January 2014, Exercise Price: $15.00 20 FWLT150117P00015000 Expiration: January 2015, Exercise Price: $15.00 20 The Interpublic Group of Companies, Inc. IPG150117P00008000 Expiration: January 2015, Exercise Price: $8.00 50 Leidos Holdings Inc. LDOS1 140118P00009000 Expiration: January 2014, Exercise Price: $9.00 25 LDOS1 150117P00007000 Expiration: January 2015, Exercise Price: $7.00 50 Rail Transportation CSX Corporation CSX140118P00017500 Expiration: January 2014, Exercise Price: $17.50 10 75 CSX140118P00020000 Expiration: January 2014, Exercise Price: $20.00 20 CSX150117P00012500 Expiration: January 2015, Exercise Price: $12.50 40 CSX150117P00015000 Expiration: January 2015, Exercise Price: $15.00 30 Norfolk Southern Corporation NSC140118P00055000 Expiration: January 2014, Exercise Price: $55.00 10 NSC140118P00060000 Expiration: January 2014, Exercise Price: $60.00 5 NSC150117P00040000 Expiration: January 2015, Exercise Price: $40.00 12 Real Estate General Growth Properties, Inc. GGP150117P00015000 Expiration: January 2015, Exercise Price: $15.00 48 Satellite Telecommunications DISH Network Corp. - Class A DISH140322P00034000 Expiration: March 2014, Exercise Price: $34.00 19 DISH150117P00024000 Expiration: January 2015, Exercise Price: $24.00 14 DISH150117P00035000 Expiration: January 2015, Exercise Price: $35.00 17 Securities, Commodity Contracts, and Other Financial Investments and Related Activities The Charles Schwab Corporation SCHW150117P00012000 Expiration: January 2015, Exercise Price: $12.00 41 SCHW150117P00015000 Expiration: January 2015, Exercise Price: $15.00 45 CME Group Inc. CME140118P00046000 Expiration: January 2014, Exercise Price: $46.00 7 88 CME140322P00055000 Expiration: March 2014, Exercise Price: $55.00 2 CME150117P00042500 Expiration: January 2015, Exercise Price: $42.50 11 CME150117P00045000 Expiration: January 2015, Exercise Price: $45.00 7 IntercontinentalExchange Inc. ICE140322P00130000 Expiration: March 2014, Exercise Price: $130.00 8 ICE140322P00135000 Expiration: March 2014, Exercise Price: $135.00 1 ICE140322P00140000 Expiration: March 2014, Exercise Price: $140.00 2 Morgan Stanley MS140118P00017000 Expiration: January 2014, Exercise Price: $17.00 20 MS140118P00018000 Expiration: January 2014, Exercise Price: $18.00 10 MS150117P00013000 Expiration: January 2015, Exercise Price: $13.00 40 Software Publishers Citrix Systems, Inc. CTXS140118P00047500 Expiration: January 2014, Exercise Price: $47.50 5 CTXS150117P00045000 Expiration: January 2015, Exercise Price: $45.00 10 Microsoft Corporation MSFT150117P00018000 Expiration: January 2015, Exercise Price: $18.00 25 MSFT150117P00020000 Expiration: January 2015, Exercise Price: $20.00 10 MSFT150117P00023000 Expiration: January 2015, Exercise Price: $23.00 5 MSFT150117P00025000 Expiration: January 2015, Exercise Price: $25.00 20 Oracle Corporation ORCL140118P00025000 Expiration: January 2014, Exercise Price: $25.00 10 ORCL140118P00028000 Expiration: January 2014, Exercise Price: $28.00 10 ORCL150117P00020000 Expiration: January 2015, Exercise Price: $20.00 25 ORCL150117P00028000 Expiration: January 2015, Exercise Price: $28.00 10 Support Activities for Mining Halliburton Company HAL140419P00035000 Expiration: April 2014, Exercise Price: $35.00 8 HAL150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 HAL150117P00028000 Expiration: January 2015, Exercise Price: $28.00 5 Helmerich & Payne, Inc. HP140322P00050000 Expiration: March 2014, Exercise Price: $50.00 4 HP150117P00042500 Expiration: January 2015, Exercise Price: $42.50 15 Schlumberger Limited SLB140118P00055000 Expiration: January 2014, Exercise Price: $55.00 10 SLB150117P00047500 Expiration: January 2015, Exercise Price: $47.50 10 Transocean Ltd. RIG140517P00035000 Expiration: May 2014, Exercise Price: $35.00 2 RIG150117P00033000 Expiration: January 2015, Exercise Price: $33.00 6 Support Activities for Transportation Expeditors International of Washington, Inc. EXPD150117P00025000 Expiration: January 2015, Exercise Price: $25.00 15 EXPD150117P00032500 Expiration: January 2015, Exercise Price: $32.50 25 Transportation Equipment Manufacturing The Boeing Company BA140222P00080000 Expiration: February 2014, Exercise Price: $80.00 3 BA140517P00090000 Expiration: May 2014, Exercise Price: $90.00 1 BA150117P00050000 Expiration: January 2015, Exercise Price: $50.00 10 BA150117P00055000 Expiration: January 2015, Exercise Price: $55.00 5 BA150117P00087500 Expiration: January 2015, Exercise Price: $87.50 1 General Dynamics Corporation GD150117P00045000 Expiration: January 2015, Exercise Price: $45.00 10 Harley-Davidson, Inc. HOG150117P00033000 Expiration: January 2015, Exercise Price: $33.00 15 Johnson Controls, Inc. JCI140419P00032000 Expiration: April 2014, Exercise Price: $32.00 3 JCI150117P00020000 Expiration: January 2015, Exercise Price: $20.00 25 PACCAR Inc. PCAR140118P00038500 Expiration: January 2014, Exercise Price: $38.50 10 PCAR140222P00045000 Expiration: February 2014, Exercise Price: $45.00 8 PCAR150117P00029200 Expiration: January 2015, Exercise Price: $29.20 15 Textron Inc. TXT140118P00017000 Expiration: January 2014, Exercise Price: $17.00 25 TXT140118P00020000 Expiration: January 2014, Exercise Price: $20.00 15 TXT140322P00021000 Expiration: March 2014, Exercise Price: $21.00 7 TXT150117P00015000 Expiration: January 2015, Exercise Price: $15.00 25 United Technologies Corporation UTX150117P00055000 Expiration: January 2015, Exercise Price: $55.00 10 U.S. Equity Exchanges The NASDAQ OMX Group, Inc. NDAQ140118P00023000 Expiration: January 2014, Exercise Price: $23.00 30 NDAQ140322P00023000 Expiration: March 2014, Exercise Price: $23.00 5 87 TOTAL PUT OPTIONS WRITTEN (premiums received $954,559) $ * - 100 Shares Per Contract. ADR - American Depository Receipt. Disclosures about Derivative Instruments and Hedging Activities at September 30, 2013 The Portfolio has adopted enhanced disclosure regarding derivatives and hedging activity intended to improve financial reporting of derivative instruments by enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. As would be reflected in the Statement of Assets and Liabilities The following is a summary of the fair values of derivative instruments as of September 30, 2013: Equity Contracts Assets Liabilities Description Fair Value Description Fair Value Written Options Written option - contracts, at value $ Total $ - $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Multi-Disciplinary Portfolio Portfolio of Investments - September 30, 2013 (Unaudited) Identifier COMMON STOCKS - 0.21% Shares Value Oil and Gas Extraction - 0.21% STO Statoil ASA - ADR $ TOTAL COMMON STOCKS (cost $189,267) Principal CONVERTIBLE BONDS - 38.10% Amount Value Administrative and Support Services - 5.21% WebMD Health Corporation 94770VAH5 2.250%, 03/31/2016# $ 94770VAF9 2.500%, 01/31/2018# Computer and Electronic Product Manufacturing - 1.66% 502413AW7 L-3 Communications Holdings, Inc. 3.000%, 08/01/2035# 747906AH8 Quantum Corporation 4.500%, 11/15/2017, Acquired 10/26/2012 at $500,000■ Mining (except Oil and Gas) - 5.29% 250669AA6 Detour Gold Corporation 5.500%, 11/30/2017 B7W1RP3 Kirkland Lake Gold Inc. 6.000%, 06/30/2017 CAD 608753AA7 Molycorp Inc. 3.250%, 06/15/2016# 780287AA6 Royal Gold, Inc. 2.875%, 06/15/2019 Nonmetallic Mineral Product Manufacturing - 5.59% 69073TAQ6 Owens-Brockway Glass Container 3.000%, 06/01/2015, Acquired 7/6/2011-3/15/2013 at $5,153,718^#■ Oil and Gas Extraction - 7.43% Arcan Resources Ltd. B4MT4X3 6.250%, 02/28/2016# CAD B57ZB98 6.500%, 10/31/2018# CAD Chesapeake Energy Corporation 165167BW6 2.750%, 11/15/2035# 165167CB1 2.250%, 12/15/2038^ Performing Arts, Spectator Sports, and Related Industries - 2.94% 538034AB5 Live Nation Entertainment, Inc. 2.875%, 07/15/2027# Personal and Laundry Services - 1.50% 758932AA5 Regis Corporation 5.000%, 07/15/2014 Primary Metal Manufacturing - 2.65% 03938LAK0 ArcelorMittal 5.000%, 05/15/2014 Publishing Industries (except Internet) - 4.25% 285512AA7 Electronic Arts, Inc. 0.750%, 07/15/2016 Real Estate - 0.52% 345550AP2 Forest City Enterprises, Inc. 4.250%, 08/15/2018# Transportation Equipment Manufacturing - 1.06% 63934EAL2 Navistar International Corp. 3.000%, 10/15/2014^ TOTAL CONVERTIBLE BONDS (cost $36,814,325) CORPORATE BONDS - 17.29% Ambulatory Health Care Services - 2.96% 23918KAL2 DaVita Health Care Partners, Inc. 6.375%, 11/01/2018# General Merchandise Stores - 0.98% 708130AD1 J.C. Penney Company, Inc. 5.650%, 06/01/2020 Mining (except Oil and Gas) - 2.91% 20854PAD1 Consol Energy, Inc. 8.000%, 04/01/2017# Peabody Energy Corporation 704549AK0 6.000%, 11/15/2018 704549AH7 6.500%, 09/15/2020# Satellite Telecommunications - 3.21% 25470XAH8 Dish DBS Corp. 4.625%, 07/15/2017 Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 3.23% 52107QAC9 Lazard Group LLC 7.125%, 05/15/2015# 683797AB0 Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 Telecommunications - 1.07% 852060AG7 Sprint Capital Corp. 6.900%, 05/01/2019^ Utilities - 2.93% 131347BP0 Calpine Corp. 7.250%, 10/15/2017, Acquired 11/15/2011-4/13/2012 at $2,787,578#■ TOTAL CORPORATE BONDS (cost $16,722,492) MUNICIPAL BONDS - 0.55% Air Transportation - 0.55% Branson Missouri Regional Airport Transportation Development District 105459AB7 6.000%, 07/01/2025c+ 105459AC5 6.000%, 07/01/2037c+ TOTAL MUNICIPAL BONDS (cost $2,245,112) EXCHANGE TRADED FUNDS - 1.36% Shares Funds, Trusts, and Other Financial Vehicles - 1.36% BOND PIMCO Total Return ETF^ TOTAL EXCHANGE TRADED FUNDS (cost $1,318,860) MUTUAL FUNDS - 2.61% Funds, Trusts, and Other Financial Vehicles - 2.61% DSL DoubleLine Income Solutions Fund DBL DoubleLine Opportunistic Credit Fund HAV Helios Advantage Income Fund, Inc. HSA Helios Strategic Income Fund, Inc. TLI LMP Corporate Loan Fund Inc.^ MTS Montgomery Street Income Securities, Inc. JFR Nuveen Floating Rate Income Fund PCM PCM Fund Inc. PCN PIMCO Corporate Income Fund PCI PIMCO Dynamic Credit Income Fund PDI PIMCO Dynamic Income Fund PKO PIMCO Income Opportunity Fund PFL PIMCO Income Strategy Fund PFN PIMCO Income Strategy Fund II IMF Western Asset Inflation Management Fund Inc.^ DMO Western Asset Mortgage Defined Opportunity Fund Inc. WIW Western Asset/Claymore Inflation-Linked Opportunities & Income Fund WIA Western Asset/Claymore Inflation-Linked Securities & Income Fund TOTAL MUTUAL FUNDS (cost $2,707,319) SHORT-TERM INVESTMENTS - 6.10% Principal Amount Commercial Paper - 2.26% U.S. Bank N.A., 0.02%, 10/01/2013 $ Money Market Funds - 2.28% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b U.S. Treasury Obligations - 1.56% Principal Amount 912795Z87 United States Treasury Bill Maturity Date: 10/17/2013, Yield to Maturity 0.02% $ TOTAL SHORT-TERM INVESTMENTS (cost $5,870,987) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 3.46% Shares Money Market Funds - 3.46% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.19%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $3,325,040) TOTAL INVESTMENTS - 69.68% (cost $69,193,402)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2013.Total loaned securities had a market value of $3,229,581 at September 30, 2013. # - All or a portion of the shares have been committed as collateral for written option contracts. ■ - Restricted security restricted to institutional investors (144a securities); the percentage of net assets comprised of 144a securities was 9.09%. c - The security missed January 1, 2012 interest payment and has ceased to accrue income.A forbearance agreement is currently in place. + -Security is considered illiquid. The aggregate value of such securities is $525,000 or 0.55% of net assets. b - The rate quoted is the annualized seven-day yield as of September 30, 2013. CAD - Canadian Dollars. ETF - Exchange Traded Fund. (a) The cost basis of investments for federal tax purposes at September 30, 2013 was as follows:@ Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Multi-Disciplinary Portfolio Portfolio of Options Written - September 30, 2013 (Unaudited) Identifier PUT OPTIONS WRITTEN Contracts* Value Accommodation Carnival Corporation CCL140118P00029500 Expiration: January 2014, Exercise Price: $29.50 $ CCL150117P00032500 Expiration: January 2015, Exercise Price: $32.50 16 Marriott International Inc. - Class A MAR150117P00035000 Expiration: January 2015, Exercise Price: $35.00 16 Royal Caribbean Cruises Ltd. RCL140118P00030000 Expiration: January 2014, Exercise Price: $30.00 RCL150117P00028000 Expiration: January 2015, Exercise Price: $28.00 52 Administrative and Support Services Expedia, Inc. EXPE140118P00049480 Expiration: January 2014, Exercise Price: $49.48 2 EXPE150117P00039480 Expiration: January 2015, Exercise Price: $39.48 9 Apparel Manufacturing Cintas Corp. CTAS140118P00037500 Expiration: January 2014, Exercise Price: $37.50 15 L Brands, Inc. LTD140118P00041000 Expiration: January 2014, Exercise Price: $41.00 15 LTD140118P00044000 Expiration: January 2014, Exercise Price: $44.00 2 60 LTD150117P00042000 Expiration: January 2015, Exercise Price: $42.00 41 Asset Management BlackRock, Inc. BLK140118P00160000 Expiration: January 2014, Exercise Price: $160.00 15 The Blackstone Group LP BX140118P00010000 Expiration: January 2014, Exercise Price: $10.00 The Carlyle Group LP CG131221P00022500 Expiration: December 2013, Exercise Price: $22.50 CG140322P00022500 Expiration: March 2014, Exercise Price: $22.50 65 Federated Investors, Inc. - Class B FII131019P00022500 Expiration: October 2013, Exercise Price: $22.50 30 Franklin Resources, Inc. BEN140118P00034000 Expiration: January 2014, Exercise Price: $34.00 30 Invesco Ltd. IVZ131019P00026000 Expiration: October 2013, Exercise Price: $26.00 KKR & Co. LP KKR150117P00017000 Expiration: January 2015, Exercise Price: $17.00 52 Legg Mason, Inc. LM140118P00023000 Expiration: January 2014, Exercise Price: $23.00 LM140118P00025000 Expiration: January 2014, Exercise Price: $25.00 LM140118P00027000 Expiration: January 2014, Exercise Price: $27.00 18 Oaktree Capital Group LLC OAK131019P00045000 Expiration: October 2013, Exercise Price: $45.00 65 OAK140419P00050000 Expiration: April 2014, Exercise Price: $50.00 4 Beverage and Tobacco Product Manufacturing Coca-Cola Enterprises Inc. CCE140118P00025000 Expiration: January 2014, Exercise Price: $25.00 Companhia de Bebidas das Americas ABV140118P00034990 Expiration: January 2014, Exercise Price: $34.99 30 Constellation Brands, Inc. - Class A STZ140118P00022500 Expiration: January 2014, Exercise Price: $22.50 STZ140118P00025000 Expiration: January 2014, Exercise Price: $25.00 Molson Coors Brewing Company - Class B TAP140118P00040000 Expiration: January 2014, Exercise Price: $40.00 TAP150117P00040000 Expiration: January 2015, Exercise Price: $40.00 50 PepsiCo, Inc. PEP140118P00060000 Expiration: January 2014, Exercise Price: $60.00 25 PEP140118P00062500 Expiration: January 2014, Exercise Price: $62.50 18 Pernod Ricard SA RI1131220P00090000 Expiration: December 2013, Exercise Price: €90.00 30 Philip Morris International, Inc. PM140118P00082500 Expiration: January 2014, Exercise Price: $82.50 30 PM140118P00087500 Expiration: January 2014, Exercise Price: $87.50 20 PM150117P00087500 Expiration: January 2015, Exercise Price: $87.50 1 Broadcasting (except Internet) CBS Corporation - Class B CBS150117P00037000 Expiration: January 2015, Exercise Price: $37.00 3 CBS150117P00040000 Expiration: January 2015, Exercise Price: $40.00 39 CBS150117P00042000 Expiration: January 2015, Exercise Price: $42.00 10 CBS150117P00045000 Expiration: January 2015, Exercise Price: $45.00 8 Comcast Corporation - Class A CMCSA 140118P00030000 Expiration: January 2014, Exercise Price: $30.00 70 CMCSA 150117P00037000 Expiration: January 2015, Exercise Price: $37.00 16 Grupo Televisa S.A.B. - ADR TV131019P00025000 Expiration: October 2013, Exercise Price: $25.00 75 Time Warner Cable Inc. TWC140118P00082500 Expiration: January 2014, Exercise Price: $82.50 39 TWC140118P00087500 Expiration: January 2014, Exercise Price: $87.50 48 Time Warner Inc. TWX140118P00035000 Expiration: January 2014, Exercise Price: $35.00 59 TWX140118P00040000 Expiration: January 2014, Exercise Price: $40.00 47 Twenty-First Century Fox, Inc. - Class A FOXA1 140118P00022000 Expiration: January 2014, Exercise Price: $22.00 84 FOXA150117P00027000 Expiration: January 2015, Exercise Price: $27.00 14 FOXA1 150117P00027000 Expiration: January 2015, Exercise Price: $27.00 37 Viacom Inc. - Class B VIAB140118P00045000 Expiration: January 2014, Exercise Price: $45.00 30 75 VIAB140118P00047000 Expiration: January 2014, Exercise Price: $47.00 43 VIAB140118P00057500 Expiration: January 2014, Exercise Price: $57.50 50 VIAB150117P00055000 Expiration: January 2015, Exercise Price: $55.00 32 VIAB150117P00057500 Expiration: January 2015, Exercise Price: $57.50 10 The Walt Disney Company DIS140118P00040000 Expiration: January 2014, Exercise Price: $40.00 25 DIS140118P00045000 Expiration: January 2014, Exercise Price: $45.00 2 20 Building Material and Garden Equipment and Supplies Dealers Fastenal Company FAST140118P00039500 Expiration: January 2014, Exercise Price: $39.50 70 FAST150117P00037500 Expiration: January 2015, Exercise Price: $37.50 6 FAST150117P00042500 Expiration: January 2015, Exercise Price: $42.50 7 Lowe's Companies, Inc. LOW140118P00023000 Expiration: January 2014, Exercise Price: $23.00 25 LOW140118P00025000 Expiration: January 2014, Exercise Price: $25.00 4 28 The Sherwin-Williams Company SHW150117P00160000 Expiration: January 2015, Exercise Price: $160.00 5 Chemical Manufacturing Calgon Carbon Corporation CCC131019P00015000 Expiration: October 2013, Exercise Price: $15.00 The Clorox Company CLX140118P00060000 Expiration: January 2014, Exercise Price: $60.00 22 CLX140118P00065000 Expiration: January 2014, Exercise Price: $65.00 5 75 Monsanto Company MON140118P00085000 Expiration: January 2014, Exercise Price: $85.00 1 73 MON150117P00090000 Expiration: January 2015, Exercise Price: $90.00 6 The Procter & Gamble Company PG140118P00057500 Expiration: January 2014, Exercise Price: $57.50 4 84 Sigma-Aldrich Corporation SIAL131019P00070000 Expiration: October 2013, Exercise Price: $70.00 91 Westlake Chemical Corporation WLK131019P00075000 Expiration: October 2013, Exercise Price: $75.00 75 Clothing and Clothing Accessories Stores The Estee Lauder Companies Inc. - Class A EL140118P00047500 Expiration: January 2014, Exercise Price: $47.50 29 EL140118P00055000 Expiration: January 2014, Exercise Price: $55.00 15 Tiffany & Co. TIF140118P00045000 Expiration: January 2014, Exercise Price: $45.00 22 TIF140118P00052500 Expiration: January 2014, Exercise Price: $52.50 46 TIF140118P00057500 Expiration: January 2014, Exercise Price: $57.50 70 TIF140118P00062500 Expiration: January 2014, Exercise Price: $62.50 95 TIF150117P00060000 Expiration: January 2015, Exercise Price: $60.00 4 TIF150117P00065000 Expiration: January 2015, Exercise Price: $65.00 9 Computer and Electronic Product Manufacturing America Movil SAB de C.V. - Series L - ADR AMX140118P00018000 Expiration: January 2014, Exercise Price: $18.00 AMX140118P00020000 Expiration: January 2014, Exercise Price: $20.00 Apple, Inc. AAPL140118P00360000 Expiration: January 2014, Exercise Price: $360.00 23 Rockwell Collins, Inc. COL131019P00050000 Expiration: October 2013, Exercise Price: $50.00 10 50 Sony Corporation SNE150117P00015000 Expiration: January 2015, Exercise Price: $15.00 24 SNE150117P00017000 Expiration: January 2015, Exercise Price: $17.00 Vicor Corporation VICR131019P00005000 Expiration: October 2013, Exercise Price: $5.00 Construction of Buildings Lennar Corporation - Class A LEN140118P00030000 Expiration: January 2014, Exercise Price: $30.00 3 LEN150117P00025000 Expiration: January 2015, Exercise Price: $25.00 24 LEN150117P00033000 Expiration: January 2015, Exercise Price: $33.00 16 Couriers and Messengers FedEx Corp. FDX140118P00070000 Expiration: January 2014, Exercise Price: $70.00 6 42 FDX140118P00075000 Expiration: January 2014, Exercise Price: $75.00 10 FDX140118P00077500 Expiration: January 2014, Exercise Price: $77.50 10 FDX140118P00087500 Expiration: January 2014, Exercise Price: $87.50 74 United Parcel Service, Inc. - Class B UPS140118P00062500 Expiration: January 2014, Exercise Price: $62.50 8 76 UPS140118P00070000 Expiration: January 2014, Exercise Price: $70.00 11 UPS140118P00072500 Expiration: January 2014, Exercise Price: $72.50 61 UPS140118P00075000 Expiration: January 2014, Exercise Price: $75.00 21 UPS140118P00077500 Expiration: January 2014, Exercise Price: $77.50 11 Credit Intermediation and Related Activities Altisource Portfolio Solutions SA ASPS131019P00060000 Expiration: October 2013, Exercise Price: $60.00 56 ASPS140419P00135000 Expiration: April 2014, Exercise Price: $135.00 3 American Express Company AXP140118P00050000 Expiration: January 2014, Exercise Price: $50.00 60 AXP140118P00055000 Expiration: January 2014, Exercise Price: $55.00 10 The Bank Of New York Mellon Corporation BK150117P00025000 Expiration: January 2015, Exercise Price: $25.00 6 Citigroup Inc. C140118P00035000 Expiration: January 2014, Exercise Price: $35.00 50 M&T Bank Corporation MTB131019P00095000 Expiration: October 2013, Exercise Price: $95.00 35 Northern Trust Corp. NTRS140118P00040000 Expiration: January 2014, Exercise Price: $40.00 71 Ocwen Financial Corporation OCN150117P00045000 Expiration: January 2015, Exercise Price: $45.00 4 State Street Corporation STT140118P00035000 Expiration: January 2014, Exercise Price: $35.00 11 28 Wells Fargo & Company WFC140118P00028000 Expiration: January 2014, Exercise Price: $28.00 80 WFC140118P00030000 Expiration: January 2014, Exercise Price: $30.00 30 WFC140118P00032000 Expiration: January 2014, Exercise Price: $32.00 3 60 Defense Northrop Grumman Corporation NOC140118P00060000 Expiration: January 2014, Exercise Price: $60.00 20 E-Commerce IAC/InterActiveCorp IACI131019P00035000 Expiration: October 2013, Exercise Price: $35.00 30 IACI140118P00040000 Expiration: January 2014, Exercise Price: $40.00 25 IACI150117P00040000 Expiration: January 2015, Exercise Price: $40.00 20 Electric Power Distribution GDF Suez GA1131220P00014000 Expiration: December 2013, Exercise Price: €14.00 RWE AG RWE131220P00028000 Expiration: December 2013, Exercise Price: €28.00 European Exchanges Deutsche Boerse AG DB1131220P00044000 Expiration: December 2013, Exercise Price: €44.00 Fabricated Metal Product Manufacturing Danaher Corporation DHR140118P00045000 Expiration: January 2014, Exercise Price: $45.00 85 DHR140118P00052500 Expiration: January 2014, Exercise Price: $52.50 52 McDermott International, Inc. MDR140118P00008000 Expiration: January 2014, Exercise Price: $8.00 85 MDR140118P00010000 Expiration: January 2014, Exercise Price: $10.00 MDR150117P00010000 Expiration: January 2015, Exercise Price: $10.00 46 Food Manufacturing Archer-Daniels-Midland Company ADM140118P00023000 Expiration: January 2014, Exercise Price: $23.00 25 ADM140118P00025000 Expiration: January 2014, Exercise Price: $25.00 Bunge Limited BG140118P00055000 Expiration: January 2014, Exercise Price: $55.00 46 BG140118P00057500 Expiration: January 2014, Exercise Price: $57.50 21 BG140118P00060000 Expiration: January 2014, Exercise Price: $60.00 40 BG140118P00062500 Expiration: January 2014, Exercise Price: $62.50 14 Kellogg Company K140118P00050000 Expiration: January 2014, Exercise Price: $50.00 37 Mead Johnson Nutrition Company MJN140118P00060000 Expiration: January 2014, Exercise Price: $60.00 58 MJN140118P00065000 Expiration: January 2014, Exercise Price: $65.00 48 MJN140118P00070000 Expiration: January 2014, Exercise Price: $70.00 12 Mondelez International Inc. - Class A MDLZ1 140118P00035000 Expiration: January 2014, Exercise Price: $35.00 30 MDLZ1 140118P00040000 Expiration: January 2014, Exercise Price: $40.00 2 59 Food Services and Drinking Places Starbucks Corporation SBUX140118P00035000 Expiration: January 2014, Exercise Price: $35.00 SBUX140118P00045000 Expiration: January 2014, Exercise Price: $45.00 2 10 SBUX150117P00030000 Expiration: January 2015, Exercise Price: $30.00 30 SBUX150117P00045000 Expiration: January 2015, Exercise Price: $45.00 2 SBUX150117P00052500 Expiration: January 2015, Exercise Price: $52.50 5 SBUX150117P00055000 Expiration: January 2015, Exercise Price: $55.00 9 SBUX150117P00057500 Expiration: January 2015, Exercise Price: $57.50 20 Funds, Trusts, and Other Financial Vehicles iShares MSCI Japan Index Fund EWJ140118P00009000 Expiration: January 2014, Exercise Price: $9.00 iShares Russell 2000 Value Index Fund IWM140118P00079000 Expiration: January 2014, Exercise Price: $79.00 1 23 Market Vectors Gold Miners ETF GDX150117P00020000 Expiration: January 2015, Exercise Price: $20.00 50 Market Vectors Junior Gold Miners ETF GDXJ1 150117P00007000 Expiration: January 2015, Exercise Price: $7.00 50 ProShares Short S&P 500 ETF SH140118P00030000 Expiration: January 2014, Exercise Price: $30.00 90 SPDR S&P rust SPY140118P00135000 Expiration: January 2014, Exercise Price: $135.00 20 SPY140118P00138000 Expiration: January 2014, Exercise Price: $138.00 20 SPY141220P00140000 Expiration: December 2014, Exercise Price: $140.00 1 Gaming Las Vegas Sands Corp. LVS140118P00027250 Expiration: January 2014, Exercise Price: $27.25 70 LVS140118P00032250 Expiration: January 2014, Exercise Price: $32.25 32 LVS140118P00035250 Expiration: January 2014, Exercise Price: $35.25 3 20 LVS140118P00042250 Expiration: January 2014, Exercise Price: $42.25 52 LVS150117P00044250 Expiration: January 2015, Exercise Price: $44.25 9 Wynn Resorts Limited WYNN140118P00062500 Expiration: January 2014, Exercise Price: $62.50 46 WYNN140118P00067500 Expiration: January 2014, Exercise Price: $67.50 12 42 WYNN140118P00072500 Expiration: January 2014, Exercise Price: $72.50 8 52 WYNN140118P00087500 Expiration: January 2014, Exercise Price: $87.50 4 40 WYNN140118P00095000 Expiration: January 2014, Exercise Price: $95.00 8 92 WYNN150117P00120000 Expiration: January 2015, Exercise Price: $120.00 5 Gasoline Stations Susser Holdings Corporation SUSS140118P00045000 Expiration: January 2014, Exercise Price: $45.00 6 SUSS140419P00045000 Expiration: April 2014, Exercise Price: $45.00 4 General Merchandise Stores Family Dollar Stores, Inc. FDO140118P00050000 Expiration: January 2014, Exercise Price: $50.00 FDO140118P00052500 Expiration: January 2014, Exercise Price: $52.50 6 FDO150117P00050000 Expiration: January 2015, Exercise Price: $50.00 25 FDO150117P00052500 Expiration: January 2015, Exercise Price: $52.50 9 J.C. Penney Company, Inc. JCP150117P00015000 Expiration: January 2015, Exercise Price: $15.00 6 Sears Holdings Corporation SHLD140118P00030420 Expiration: January 2014, Exercise Price: $30.42 54 SHLD140222P00030420 Expiration: February 2014, Exercise Price: $30.42 23 SHLD140621P00047920 Expiration: June 2014, Exercise Price: $47.92 2 SHLD150117P00035000 Expiration: January 2015, Exercise Price: $35.00 6 SHLD150117P00050000 Expiration: January 2015, Exercise Price: $50.00 48 Heavy and Civil Engineering Construction Bouygues SA EN1131220P00020000 Expiration: December 2013, Exercise Price: €20.00 Holding Company Berkshire Hathaway Inc. - Class B BRKB140118P00080000 Expiration: January 2014, Exercise Price: $80.00 23 Icahn Enterprises LP IEP131221P00065000 Expiration: December 2013, Exercise Price: $65.00 12 IEP131221P00070000 Expiration: December 2013, Exercise Price: $70.00 4 IEP140322P00065000 Expiration: March 2014, Exercise Price: $65.00 58 Leucadia National Corporation LUK2150117P00022000 Expiration: January 2015, Exercise Price: $22.00 LUK2150117P00025000 Expiration: January 2015, Exercise Price: $25.00 19 Liberty Media Corporation - Class A LMCA140419P00135000 Expiration: April 2014, Exercise Price: $135.00 2 Hospitals Universal Health Services, Inc. - Class B UHS131019P00065000 Expiration: October 2013, Exercise Price: $65.00 1 15 Insurance Carriers and Related Activities American International Group, Inc. AIG140118P00030000 Expiration: January 2014, Exercise Price: $30.00 71 AmTrust Financial Services, Inc. AFSI140322P00035000 Expiration: March 2014, Exercise Price: $35.00 4 Marsh & McLennan Companies, Inc. MMC140118P00025000 Expiration: January 2014, Exercise Price: $25.00 16 UnitedHealth Group Inc. UNH140118P00047000 Expiration: January 2014, Exercise Price: $47.00 60 Leather and Allied Product Manufacturing Coach, Inc. COH150117P00045000 Expiration: January 2015, Exercise Price: $45.00 11 Lessors of Nonfinancial Intangible Assets (except Copyrighted Works) San Juan Basin Royalty Trust SJT131019P00012500 Expiration: October 2013, Exercise Price: $12.50 60 Machinery Manufacturing AGCO Corporation AGCO131116P00040000 Expiration: November 2013, Exercise Price: $40.00 45 AGCO131116P00045000 Expiration: November 2013, Exercise Price: $45.00 Illinois Tool Works Inc. ITW140118P00057500 Expiration: January 2014, Exercise Price: $57.50 30 National Oilwell Varco Inc. NOV150117P00057500 Expiration: January 2015, Exercise Price: $57.50 45 Management of Companies and Enterprises Cheung Kong (Holdings) Limited 1HK131230P00110000 Expiration: December 2013, Exercise Price: HKD $110.00f 50 JPMorgan Chase & Co. JPM140118P00030000 Expiration: January 2014, Exercise Price: $30.00 JPM140118P00032000 Expiration: January 2014, Exercise Price: $32.00 25 JPM140118P00035000 Expiration: January 2014, Exercise Price: $35.00 12 Power Corporation of Canada POW131019P00026000 Expiration: October 2013, Exercise Price: CAD $26.00 90 Swire Pacific LTD - Class A 19HK131230P00090000 Expiration: December 2013, Exercise Price: HKD $90.00e 42 Merchant Wholesalers, Durable Goods Airgas, Inc. ARG140118P00090000 Expiration: January 2014, Exercise Price: $90.00 40 Merchant Wholesalers, Nondurable Goods Cardinal Health, Inc. CAH150117P00042000 Expiration: January 2015, Exercise Price: $42.00 7 Express Scripts Holding Company ESRX140118P00045000 Expiration: January 2014, Exercise Price: $45.00 20 ESRX140118P00052500 Expiration: January 2014, Exercise Price: $52.50 40 Mining (except Oil and Gas) Barrick Gold Corporation ABX150117P00015000 Expiration: January 2015, Exercise Price: $15.00 42 Cameco Corporation CCJ140118P00015000 Expiration: January 2014, Exercise Price: $15.00 65 CCJ140118P00017000 Expiration: January 2014, Exercise Price: $17.00 Franco-Nevada Corporation FNV131019P00030000 Expiration: October 2013, Exercise Price: $30.00 89 Freeport-McMoRan Copper & Gold Inc. FCX140118P00024000 Expiration: January 2014, Exercise Price: $24.00 58 FCX150117P00024000 Expiration: January 2015, Exercise Price: $24.00 FCX150117P00027000 Expiration: January 2015, Exercise Price: $27.00 4 McEwen Mining Inc. MUX140118P00002500 Expiration: January 2014, Exercise Price: $2.50 48 Natural Resource Partners LP NRP131019P00020000 Expiration: October 2013, Exercise Price: $20.00 30 Newmont Mining Corporation NEM140118P00030000 Expiration: January 2014, Exercise Price: $30.00 50 Rio Tinto plc - ADR RIO140118P00032500 Expiration: January 2014, Exercise Price: $32.50 35 RIO140118P00037500 Expiration: January 2014, Exercise Price: $37.50 36 RIO140118P00040000 Expiration: January 2014, Exercise Price: $40.00 50 RIO150117P00040000 Expiration: January 2015, Exercise Price: $40.00 5 Silver Wheaton Corporation SLW140118P00020000 Expiration: January 2014, Exercise Price: $20.00 25 Vale SA VALE140118P00015000 Expiration: January 2014, Exercise Price: $15.00 Miscellaneous Manufacturing 3M Co. MMM140118P00080000 Expiration: January 2014, Exercise Price: $80.00 10 MMM140118P00090000 Expiration: January 2014, Exercise Price: $90.00 33 Hasbro, Inc. HAS150117P00040000 Expiration: January 2015, Exercise Price: $40.00 17 International Game Technology IGT140118P00010000 Expiration: January 2014, Exercise Price: $10.00 IGT140118P00013000 Expiration: January 2014, Exercise Price: $13.00 IGT150117P00010000 Expiration: January 2015, Exercise Price: $10.00 20 Motor Vehicle and Parts Dealers AutoNation, Inc. AN131019P00038000 Expiration: October 2013, Exercise Price: $38.00 40 AN140118P00039000 Expiration: January 2014, Exercise Price: $39.00 45 Penske Automotive Group, Inc. PAG131116P00025000 Expiration: November 2013, Exercise Price: $25.00 30 Nonmetallic Mineral Product Manufacturing USG Corporation USG150117P00020000 Expiration: January 2015, Exercise Price: $20.00 16 Non-Store Retailers eBay, Inc. EBAY140118P00045000 Expiration: January 2014, Exercise Price: $45.00 2 Liberty Interactive Corporation - Class A LINTA 140118P00020000 Expiration: January 2014, Exercise Price: $20.00 72 LINTA 150117P00022000 Expiration: January 2015, Exercise Price: $22.00 40 Sotheby's BID140118P00023000 Expiration: January 2014, Exercise Price: $23.00 BID140118P00030000 Expiration: January 2014, Exercise Price: $30.00 BID150117P00028000 Expiration: January 2015, Exercise Price: $28.00 17 Oil and Gas Extraction Canadian Natural Resources Ltd. CNQ140118P00025000 Expiration: January 2014, Exercise Price: $25.00 CNQ140118P00028000 Expiration: January 2014, Exercise Price: $28.00 Canadian Oil Sands Ltd. COS140118P00020000 Expiration: January 2014, Exercise Price: CAD $20.00 Chesapeake Energy Corporation CHK150117P00022000 Expiration: January 2015, Exercise Price: $22.00 4 Continental Resources, Inc. CLR150117P00055000 Expiration: January 2015, Exercise Price: $55.00 1 CLR150117P00070000 Expiration: January 2015, Exercise Price: $70.00 23 CLR150117P00090000 Expiration: January 2015, Exercise Price: $90.00 2 Encana Corporation ECA140118P00015000 Expiration: January 2014, Exercise Price: $15.00 18 ECA140118P00018000 Expiration: January 2014, Exercise Price: $18.00 EXCO Resources, Inc. XCO140118P00005000 Expiration: January 2014, Exercise Price: $5.00 Occidental Petroleum Corporation OXY140118P00055000 Expiration: January 2014, Exercise Price: $55.00 91 OXY140118P00075000 Expiration: January 2014, Exercise Price: $75.00 40 OXY140118P00077500 Expiration: January 2014, Exercise Price: $77.50 4 Statoil ASA - ADR STO131019P00022500 Expiration: October 2013, Exercise Price: $22.50 Suncor Energy, Inc. SU140118P00023000 Expiration: January 2014, Exercise Price: $23.00 SU140118P00025000 Expiration: January 2014, Exercise Price: $25.00 32 Total SA - ADR TOT140118P00040000 Expiration: January 2014, Exercise Price: $40.00 14 TOT140118P00042500 Expiration: January 2014, Exercise Price: $42.50 22 TOT140118P00045000 Expiration: January 2014, Exercise Price: $45.00 35 WPX Energy Inc. WPX140118P00012500 Expiration: January 2014, Exercise Price: $12.50 WPX140118P00015000 Expiration: January 2014, Exercise Price: $15.00 WPX140118P00017500 Expiration: January 2014, Exercise Price: $17.50 10 Other Exchanges CBOE Holdings Inc. CBOE140118P00024250 Expiration: January 2014, Exercise Price: $24.25 33 CBOE140118P00026250 Expiration: January 2014, Exercise Price: $26.25 82 Performing Arts, Spectator Sports, and Related Industries Live Nation Entertainment, Inc. LYV150117P00012000 Expiration: January 2015, Exercise Price: $12.00 LYV150117P00015000 Expiration: January 2015, Exercise Price: $15.00 Petroleum and Coal Products Manufacturing Exxon Mobil Corporation XOM140118P00082500 Expiration: January 2014, Exercise Price: $82.50 20 Hess Corporation HES140118P00055000 Expiration: January 2014, Exercise Price: $55.00 Imperial Oil Ltd. IMO131116P00035000 Expiration: November 2013, Exercise Price: $35.00 Murphy Oil Corporation MUR1140118P00052500 Expiration: January 2014, Exercise Price: $52.50 MUR1140118P00055000 Expiration: January 2014, Exercise Price: $55.00 14 Pharmaceutical and Biotechnology Novartis AG - ADR NVS140118P00050000 Expiration: January 2014, Exercise Price: $50.00 15 Pipeline Transportation The Williams Companies, Inc. WMB150117P00030000 Expiration: January 2015, Exercise Price: $30.00 7 Primary Metal Manufacturing ArcelorMittal MT140118P00010000 Expiration: January 2014, Exercise Price: $10.00 Professional, Scientific, and Technical Services Automatic Data Processing, Inc. ADP140118P00050000 Expiration: January 2014, Exercise Price: $50.00 52 ADP140118P00052500 Expiration: January 2014, Exercise Price: $52.50 3 38 Iron Mountain Inc. IRM150117P00030000 Expiration: January 2015, Exercise Price: $30.00 13 Rail Transportation CSX Corporation CSX140118P00017500 Expiration: January 2014, Exercise Price: $17.50 69 CSX140118P00020000 Expiration: January 2014, Exercise Price: $20.00 Norfolk Southern Corporation NSC140118P00057500 Expiration: January 2014, Exercise Price: $57.50 22 NSC140118P00060000 Expiration: January 2014, Exercise Price: $60.00 8 NSC140118P00062500 Expiration: January 2014, Exercise Price: $62.50 56 NSC140118P00065000 Expiration: January 2014, Exercise Price: $65.00 37 NSC150117P00065000 Expiration: January 2015, Exercise Price: $65.00 7 Union Pacific Corporation UNP140118P00095000 Expiration: January 2014, Exercise Price: $95.00 11 UNP140118P00100000 Expiration: January 2014, Exercise Price: $100.00 5 Real Estate General Growth Properties, Inc. GGP140118P00017000 Expiration: January 2014, Exercise Price: $17.00 Vornado Realty Trust - REIT VNO140118P00079000 Expiration: January 2014, Exercise Price: $79.00 1 Restaurants The Wendy's Company WEN150117P00007000 Expiration: January 2015, Exercise Price: $7.00 16 Satellite Telecommunications DIRECTV DTV140118P00043000 Expiration: January 2014, Exercise Price: $43.00 15 DTV140118P00050000 Expiration: January 2014, Exercise Price: $50.00 2 DISH Network Corp. - Class A DISH140118P00029000 Expiration: January 2014, Exercise Price: $29.00 3 37 DISH150117P00030000 Expiration: January 2015, Exercise Price: $30.00 26 DISH150117P00032000 Expiration: January 2015, Exercise Price: $32.00 4 DISH150117P00036000 Expiration: January 2015, Exercise Price: $36.00 4 DISH150117P00040000 Expiration: January 2015, Exercise Price: $40.00 20 Securities, Commodity Contracts, and Other Financial Investments and Related Activities The Charles Schwab Corporation SCHW140118P00012000 Expiration: January 2014, Exercise Price: $12.00 SCHW140118P00015000 Expiration: January 2014, Exercise Price: $15.00 CME Group Inc. CME140118P00042000 Expiration: January 2014, Exercise Price: $42.00 28 CME140118P00048000 Expiration: January 2014, Exercise Price: $48.00 75 CME140118P00052000 Expiration: January 2014, Exercise Price: $52.00 2 45 CME150117P00047500 Expiration: January 2015, Exercise Price: $47.50 25 CME150117P00057500 Expiration: January 2015, Exercise Price: $57.50 2 Interactive Brokers Group, Inc. - Class A IBKR140118P00012000 Expiration: January 2014, Exercise Price: $12.00 IntercontinentalExchange Inc. ICE140118P00150000 Expiration: January 2014, Exercise Price: $150.00 1 Morgan Stanley MS140118P00015000 Expiration: January 2014, Exercise Price: $15.00 MS140118P00017000 Expiration: January 2014, Exercise Price: $17.00 Support Activities for Mining Halliburton Company HAL140118P00030000 Expiration: January 2014, Exercise Price: $30.00 Transocean Ltd. RIG150117P00045000 Expiration: January 2015, Exercise Price: $45.00 20 Support Activities for Transportation Expeditors International of Washington, Inc. EXPD140118P00030000 Expiration: January 2014, Exercise Price: $30.00 EXPD140118P00035000 Expiration: January 2014, Exercise Price: $35.00 84 EXPD150117P00035000 Expiration: January 2015, Exercise Price: $35.00 30 Telecommunications Vivendi SA EX1131220P00015000 Expiration: December 2013, Exercise Price: €15.00 VVU131220P00015000 Expiration: December 2013, Exercise Price: €15.00 50 Vodafone Group plc - ADR VOD140118P00023000 Expiration: January 2014, Exercise Price: $23.00 Transportation Equipment Manufacturing American Railcar Industries, Inc. ARII131221P00030000 Expiration: December 2013, Exercise Price: $30.00 2 75 ARII140322P00035000 Expiration: March 2014, Exercise Price: $35.00 4 The Boeing Company BA140118P00062500 Expiration: January 2014, Exercise Price: $62.50 31 BA140118P00065000 Expiration: January 2014, Exercise Price: $65.00 14 BA140118P00067500 Expiration: January 2014, Exercise Price: $67.50 9 BA140118P00070000 Expiration: January 2014, Exercise Price: $70.00 12 BA140118P00072500 Expiration: January 2014, Exercise Price: $72.50 1 18 General Dynamics Corporation GD140118P00057500 Expiration: January 2014, Exercise Price: $57.50 20 GD140118P00060000 Expiration: January 2014, Exercise Price: $60.00 25 GD140118P00062500 Expiration: January 2014, Exercise Price: $62.50 60 Toyota Motor Corporation - ADR TM140118P00070000 Expiration: January 2014, Exercise Price: $70.00 16 TM140118P00075000 Expiration: January 2014, Exercise Price: $75.00 14 TM140118P00085000 Expiration: January 2014, Exercise Price: $85.00 15 TM140118P00087500 Expiration: January 2014, Exercise Price: $87.50 25 U.S. Equity Exchanges The NASDAQ OMX Group, Inc. NDAQ140118P00020000 Expiration: January 2014, Exercise Price: $20.00 30 75 NDAQ140118P00023000 Expiration: January 2014, Exercise Price: $23.00 NDAQ140118P00025000 Expiration: January 2014, Exercise Price: $25.00 NDAQ140118P00027000 Expiration: January 2014, Exercise Price: $27.00 51 NYSE Euronext NYX140118P00023000 Expiration: January 2014, Exercise Price: $23.00 74 NYX140118P00025000 Expiration: January 2014, Exercise Price: $25.00 4 8 Utilities FirstEnergy Corp. FE140118P00040000 Expiration: January 2014, Exercise Price: $40.00 75 Waste Management and Remediation Services Waste Management, Inc. WM140118P00025000 Expiration: January 2014, Exercise Price: $25.00 35 88 WM140118P00030000 Expiration: January 2014, Exercise Price: $30.00 57 TOTAL PUT OPTIONS WRITTEN (premiums received $4,489,854) $ * - 100 Shares Per Contract unless otherwise noted. € - Euros. e - 500 Shares Per Contract. f - 1,000 Share Per Contract. ADR - American Depository Receipt. ETF - Exchange Traded Fund. REIT - Real Estate Investment Trust. HKD - Hong Kong Dollars. CAD - Candadian Dollars. Disclosures about Derivative Instruments and Hedging Activities at September 30, 2013 The Portfolio has adopted enhanced disclosure regarding derivatives and hedging activity intended to improve financial reporting of derivative instruments by enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. As would be reflected in the Statement of Assets and Liabilities The following is a summary of the fair values of derivative instruments as of September 30, 2013: Equity Contracts Assets Liabilities Description Fair Value Description Fair Value Written Options Written option Total - contracts, at value $ $ - $ Security Valuation Summary of Fair Value Exposure at
